Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 8/18/2020. Claims 1-4, 7-12, 15-22, and 24-25 have been examined in this application.  Applicant’s amendments to claims 1, 4, 7, 9, 12, 17, 21, and 24 are acknowledged.  Applicant’s addition of new claim 25 is acknowledged. Applicant’s cancellation of claims 5-6, 13-14, and 23 are acknowledged.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2020 has been entered.
Response to Arguments 
3.	On pages 12-13 of Remarks, Applicant argues the claims are not directed to an abstract idea.  In particular Applicant argues that the claims are not directed toward the 
	The limitations recited in the claims recite limitations that a user can reasonably and practically perform.  For example with respect to claim 1 a user can receive data, determine a daily driving distance based on the received data, compare the daily driving distances to a first distance threshold based on a usable range of a new vehicle on a single charge, compare a second distance threshold based on a usable range of the new vehicle on two charges, determine a first percentage of days that the first distance threshold was not exceeded, determine a second percentage of days that the second distance threshold was not exceeded, compare the first percentage of days to a first percentage threshold, compare the second percentage of days to a second percentage threshold, determine a probability that the vehicle will be driven below a third distance threshold, wherein the third distance threshold is less than the first distance threshold, and send or transmit an advertisement based on the above comparisons and probability.  
	The only requirement in claim 1 that requires additional elements beyond limitations that a user can reasonably and practically perform recite vehicle sensors providing driving information (which as detailed below in the 101 rejection is mere data gathering under the practical application step and mere simply appending well-understood, routine, and conventional activities previously known to the industry specified at a high level of generality to the judicial exception under the significantly more step) and having the limitations instead that a user can reasonably and practically perform (as detailed above) be performed instead by a computer which as detailed 
	Further with respect to Applicant’s arguments against the idea of providing recommendations, like ads, based on user activity being a fundamental economic practice. 
	MPEP 2106.04(a)(2) Abstract Idea Groupings [R-10.2019] defines Fundamental Economic Practices or Principles as follows: 
	The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a "fundamental economic practice"); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept). However, being old or well-known may indicate that the practice is fundamental. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 219-20, 110 USPQ2d 1981-82 (2014) (describing the concept of intermediated settlement, like the risk hedging in Bilski, to be a "‘fundamental economic practice long prevalent in our system of commerce’" and also as "a building block of the modern economy") (citation omitted); Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) (claims to the concept of hedging are a "fundamental economic practice long prevalent in our system of commerce and taught in any introductory finance class.") (citation omitted); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313, 120 USPQ2d 1353, 1356 (2016) ("The category of abstract ideas embraces ‘fundamental economic practice[s] long prevalent in our system of commerce,’ … including ‘longstanding commercial practice[s]’").

	The idea of providing recommendations, like ads, based on user activity is “long prevalent in our system of commerce” for example buying a product and receiving an ad for a related product, providing mailer ads based on your home location, etc. 
	Though not required in view of the 2019 Revised Patent Subject Matter Eligibility “2019 PEG”, the Examiner has provided some references below (long before Applicant’s application) that discuss providing ads based on user activity is known in the prior art: 
	Dietz (United States Patent Application Publication Number: US 2004/0102197) paragraph 0007 “While it is known in the prior art to serve a given banner advertisement as a function of either the user’s past browsing activities or 
	Kang et al. (United States Patent Application Publication number: US 2007/0294722) paragraph 0080 “  By sending the extracted  advertisement data with the location ID to the user terminal 120, the  advertisement server 175 allows the user terminal 120 to make a reference to  the location ID of the received and stored advertisement data and to extract  and display the advertisement data corresponding to the current location. Since the method of recognizing the location information of a user terminal 120 and providing the recognized location information to the advertisement server 175 by the mobile communication service system 110b is well known to those of ordinary skill in the art, no description will be provided here.” 
	Eide et al. (United States Patent Application Publication Number: US 2009/0138906) paragraph 0072 “The ad Server 540 will be programmed to prioritize contextual advertising 580 based on  a number of variables including (but not limited to): auto-extracted video  metadata 800; user-generated video data 700; user profile data 570 such as  demographics including location, gender, and age; highest paying sponsor ads;  behavioral targeting such as user click-through and purchase history; and other  variables common to this technology.”	

	Therefore the Examiner respectfully maintains the rejection. 

4.	On pages 14-15 of Remarks, Applicant argues the claims are similar to the findings in Thales Visionix Incl. v. United States, 850 F.3d 1343 (Fed. Cir. 2017), since in Thales “ the Federal Circuit found claims directed to a new and improve "technique  efficiently track an object on a moving platform" are not directed to an abstract idea” (see Applicant’s remarks page 14). 
	The Examiner has carefully considered Applicant’s arguments however the Examiner strongly disagrees. 
	While the independent claims do recite the use of sensors, the claims here are not directed to a technique for using sensors to more efficient track an object on a moving platform as in the above cited court decision, rather the sensors here as recited in the claims are merely used to collect data in a well-known way (see (b) vehicle sensors providing driving information, under the significantly more step of the 101 rejection below) to perform a method that can reasonably and practically performed by a human otherwise as detailed in section 3 in this response to arguments section above.  Therefore the Examiner respectfully disagrees. 
5.	On pages 16-17 of Remarks Applicant argues the claims recite a practical application since the claim “is more than a drafting effort designed to monopolize the judicial exception” (see Remarks pages 16) and again recites that the claims are beyond any alleged category of abstract idea like a mental process (see page 17 of Remarks) and the use of sensor data (see remarks page 18) for support of this argument.  However, the Examiner respectfully disagrees as detailed in section 3 and 4 with respect to the additional elements beyond the abstract idea of providing recommendations, like ads, based on user activity.
6.	On page 18 of Remarks, Applicant argues that claim 7 is similar to claim 2 in Example 46 of Appendix 1 of the October 2019 Update: Subject Matter Eligibility Life Sciences & Data
Processing Examples, based on the amended limitation of “automatically transmit.”  The Examiner respectfully disagrees. 
	This claim recites a limitation a user can reasonably and practically perform, specifically a user can calculate a probability that the vehicle will exceed the usable range of the vehicle and transmit the one or more advertisements for the vehicle to the owner where the mean distance travelled does not exceed the first distance threshold and where the probability does not exceed a probability threshold. The additional limitations in the claims of this limitation that could reasonably and practically performed by a human operator is instead performed “wherein the driver analysis computer is further programmed to” and “automatically” merely recites (1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) and data gathering under the practical application step.  Reconsidering the data gathering under the significantly more step merely recites automating mental tasks, as detailed in the 101 rejection below.  Since the claim only includes limitations that have previously been found by the courts to not be enough to 
7.	On remarks pages 18-19 Applicant argues step 2b.  Here Applicant argues because the claims are not directed to a judicial exception.  However, the Examiner respectfully disagrees as detailed in this response to arguments section 3-6 above. 
8.	On remarks page 19, Applicant responses to previous 112 second/b rejections.  Based on Applicant’s amendments and response the previous 112 second rejections have been withdrawn. 
9.	Applicant’s arguments on pages 19-25 of Remarks with respect to the prior art are acknowledged, however in view of Applicant’s amendments the Examiner has provided a new grounds of rejection, in view of newly cited prior art, as detailed in the office action below, rendering Applicant’s arguments moot. 
Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11. 	Claims 1-4, 7-12, 15-22, and 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claim(s) recite(s) the idea of providing recommendations, like ads, based on user activity.
	Providing recommendations, like ads, based on user activity is a mental process as well as a fundamental economic practice, which is a certain method of organizing human activities and hence the claims include an abstract idea.

	(1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as recited in the claims:
	(a) a driver computer device comprising at least one processor in communication with at least one memory device, wherein the driver analysis computer device is programmed to: (see claim 1)
	(b) from the vehicle/ from a vehicle (see claims 1, 9, and 17)
	(c) wherein the driver analysis computer device is further programmed to: (see claims 3-4, 7-8, and 25)
	(d) automatically transmit (see claim 7) 
	(e) a computer device comprising: at least one memory; and at least one processor in communication with said at least one memory, said at least one processor programmed to: (see claim 9)
	(e) wherein said at least one processor is further programmed to: (see claims 11 - 12, 15-16, and 24)
	(f) implemented by at least one processor in communication with at least one memory (see claim 17)
	And (g) by the at least one processor (see claim 17-20)
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 1-4, 7-12, 15-22, and 24-25)
	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05 (h). Specifically as recited in the claims 1-4, 7-12, 15-22, and 24-25)
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of significantly more (inventive concept) in that the claims merely recite:
	(1) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo). Specifically as recited in the claims:
	(a) automating mental tasks (see claims 1-4, 7-12, 15-22, and 24-25) (see July 2015 Update: Subject Matter Eligibility page 7 and page 11, and from page 11 See Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375).
	(b) vehicle sensors providing driving information ( see claims 1 , 8-9, 16-17, 20, and 25)
	- Rayne (United States Patent Application Publication Number: US 2002/0120394) paragraph 0064 "The distance travelled could be determined by the apparatus or mobile unit by any suitable means known in the art, such as by measuring the distance travelled cumulatively, e.g. using sensors attached to the wheels of a vehicle, since the last position update to the central unit"
	- Kronenberg (United States Patent Application Publication Number: US
2010/0082179) paragraph 0044 "Further, in order to monitor the operation of the linked vehicle (s), the linking system may also include a communication member that monitors essential driving parameters of the vehicles, wherein the communication member may be one or various combinations of sensors, detectors, processors, cameras and other monitoring means known in the art. Again, the location and configuration of the communication member would be apparent to one of ordinary skill in the art without undue experimentation"
	- Lin et al. (United States Patent Application Publication Number: US
2010/0209892) paragraph 0079 "he sensor suite 42 is intended to include one or more of a hand-wheel angle sensor, a yaw rate sensor, a vehicle speed sensor, wheel speed sensors, longitudinal accelerometer, lateral accelerometer, headway distance sensors, such as a forward-looking radar or a camera, a throttle opening sensor, a brake pedal position/force sensor, etc., all of which are well known to those skilled in the art"
	- Kumar (United States Patent Application Publication Number: US
2018/0233045) paragraph 0038 "as stated above, various sensors are employed in a vehicle for generating vehicle data. For example, in one embodiment, the vehicle includes sensors configured to make measurements and capture data pertaining to the following vehicle dynamics: vehicle speed (e.g., kms per hour), vehicle door status (e.g., open or closed), vehicle location (e.g., latitude and longitude), distance traveled (e.g., kms between two points), etc. In various other embodiments, the vehicle may include any combination of the above-referenced sensors (and additional sensors known in the art) depending on the operational data desired by the application server 10."
	Examiner's note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significant more step (inventive concept) step as detailed above.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	As per claim 15, Applicant recites where the mean distance travelled. There is insufficient antecedent basis for this limitation in the claim.  If Applicant were to amend the claim to depend off of claim 12 (like claim 7 depends on 4 that recite substantially the same subject matter), the 112 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, could be withdrawn. 
Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


16.	Claims 1-3, 8-11, 16-18, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz et al. (United States Patent Application Publication Number: US 2014/0129080) further in view of Kim et al. (United States Patent Application Publication Number: US 2013/0344905) further in view of Gearhart et al. (United States Patent Application Publication Number: US 2013/0073267) further in view of Auto Trader Is an Electric Vehicle Right for You? May 2014.
	As per claim 1, Leibowitz et al. teaches A system comprising: (see abstract, note: A system and method are provided for tracking actual driving data using an existing vehicle and providing statistical analyses on whether an electric vehicle or plug-in hybrid vehicle fits the daily driving needs of the user. A mobile device carried by the user in a vehicle is used to collect driving data using sensors of the mobile device. The driving data is compared with file data relating to the attributes of purchasable vehicles to determine purchasable vehicles suited to the driving practices of the individual user, as evidenced by the driving data recorded).
	a vehicle including a plurality of sensors, wherein the computer is configured to transmit a plurality of sensor information observed by the plurality of sensors, (see abstract, note: A system and method are provided for tracking actual driving data using an existing vehicle and providing statistical analyses on whether an electric vehicle or plug-in hybrid vehicle fits the daily driving needs of the user. A mobile device carried by the user in a vehicle is used to collect driving data using sensors of the mobile device. The driving data is compared with file data relating to the attributes of purchasable vehicles to determine purchasable vehicles suited to the driving practices of the individual user, as evidenced by the driving data recorded).
	wherein the vehicle is associated with an owner; and(see paragraph 0017, note: Purchasable vehicles can include, but are not limited to, electric vehicles (EVs), plug-in hybrid electric vehicles (PHEVs), gasoline-powered vehicles, diesel-powered vehicles, motorcycles, sports utility vehicles (SUVs), fuel-efficient gasoline-powered vehicles (for example, Smart™ cars, Mini™ cars, or other fuel-efficient gasoline powered vehicles), hydrogen-powered vehicles, fuel cell vehicles, or any other vehicle which can be purchased and compared to the current vehicle of customers).
	a driver analysis computer device comprising at least one processor in communication with at least one memory device, wherein the driver analysis computer device is programmed to: (see paragraphs 0023 and 0070.
	Paragraph 0023, note: The driving data collected by the mobile device application can be analyzed using analysis tools (for example, the processor of the mobile device, a processor communicatively coupled to the mobile device, one or more processors coupled to the mobile device application server, or any other processor or processing system communicatively coupled to the mobile device) developed for the mobile device application. The recommendations resulting from the analyzed driver data can be downloaded to, or generated in, the smartphone; and paragraph 0070, note: For example, in accordance with the present invention, an application program can be downloaded, or otherwise stored, to memory of the mobile device 103, 105 and executed to record driving patterns and suggest purchasable vehicles to the user, based on the recorded driving patterns. Such a mobile device application can include additional features that complement the electric vehicle and/ or plug-in hybrid vehicle selection process, including, but not limited to, providing: the locations of charging stations; the locations of fuel or power providers; round-trip and one-way driving range information; pollution and carbon footprint reduction data; and/or battery life indicators).
	receive the plurality of sensor information from the computer, (see abstract, note: A system and method are provided for tracking actual driving data using an existing vehicle and providing statistical analyses on whether an electric vehicle or plug-in hybrid vehicle fits the daily driving needs of the user. A mobile device carried by the user in a vehicle is used to collect driving data using sensors of the mobile device. The driving data is compared with file data relating to the attributes of purchasable vehicles to determine purchasable vehicles 
	 wherein the plurality of sensor information includes information for a plurality of days; determine, for each day of the plurality of days, a daily driving distance of the vehicle based on the plurality of sensor information; (see paragraph 0096, note: The GUI can also provide the user with a variety of statistical analyses through the selection of a statistics button 270 on the GUI display. For example, after the driving evaluation period (such as the test drive period) or at any time during the driving evaluation, a Statistics-History by Month screen, illustrated in FIG. 17, can be displayed by selecting a "history" tab 272 on the GUI display. While FIG. 17 illustrates a Statistics-History by Month, those of ordinary skill in the art will appreciate that the Statistics-History can be by any other predetermined period of time, such as a day, a week, a weekend, five days, or any other predetermined period of time. The Statistics-History screen can provide an overview of current month trips arranged in chronological order. In at least one embodiment, additional months can be viewed by swiping left or right or using directional arrows displayed on the screen).
Examiner's note: distance (Mi) column 2 of Figure 17
	compare the plurality of daily driving distances to a first distance threshold; and transmit one or more advertisements for the new vehicle to the owner based on two comparisons and probability (see paragraphs 0042-0043, 0016, and 0007.
	Paragraph 0042, note: In at least one particular embodiment of the invention, the mobile App can analyze the driver's existing driving habits and make specific recommendation of vehicles that would meet the driver's needs; paragraph 0043, note: If the user is interested in purchasing the purchasable vehicle, a prompt can be presented to the user that includes user-selectable additional information associated with purchasing the 
	Leibowitz et al. does not expressly teach (1) vehicle transmitting information from sensors and receiving sensor information from the vehicle, (2) compare the plurality of daily driving distances to a first distance threshold based on a usable range of a new vehicle on a single charge and a second distance threshold based on a usable range of the new vehicle on two charges; determine a first percentage of days that the first distance threshold was not exceeded; determine a second percentage of days that the second distance threshold was not exceeded; compare the first percentage of days;  compare the second percentage of days; determine a probability that the vehicle will be driven below a third distance threshold, wherein the third distance threshold is less than the first distance threshold; and making determinations based on the two comparisons and the probability, and (3) compare driving patterns to thresholds to determine outcomes whether an electric vehicle is right for the driver or more specifically the recited to a first percentage threshold and to a second percentage threshold. 
	However, Kim et al. which is in the art of providing vehicle information to a mobile device (see paragraphs 0040-0044) teaches (1) vehicle transmitting information from sensors and receiving sensor information from the vehicle (see paragraph 0042, note: The terminal
100 described in the present specification may be provided as a vehicle head unit installed inside a vehicle. And, the terminal 100 is connected to sensors provided to various parts of the vehicle, measures various kinds of vehicle information (e.g., a current speed, a current gas mileage, a total driving distance, a drivable distance, a remaining gas level, a tire air pressure, a GPS location information, a navigation information, etc.) related to a driving of the vehicle, and can provide a user with information indicating the measured vehicle states. In this case, the vehicle head unit may become a device including at least one of a media play device installed on the vehicle, an instrument panel indicating various states of the vehicle, a navigation system providing a route guide function, a media play function and a communication function, and a control device for controlling operations of the vehicle).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. with the aforementioned teachings from Kim with the motivation of providing a commonly known way of receiving vehicle information from sensors attached to the vehicle (see Kim et al. paragraph 0042), when 
	Leibowitz et al. in view of Kim does not expressly teach (2) compare the plurality of daily driving distances to a first distance threshold based on a usable range of a new vehicle on a single charge and a second distance threshold based on a usable range of the new vehicle on two charges; determine a first percentage of days that the first distance threshold was not exceeded; determine a second percentage of days that the second distance threshold was not exceeded; compare the first percentage of days;  compare the second percentage of days; determine a probability that the vehicle will be driven below a third distance threshold, wherein the third distance threshold is less than the first distance threshold; and making determinations based on the two comparisons and the probability, and (3) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited to a first percentage threshold and to a second percentage threshold.
	However, Gerhart et al. which is in the art of an electric vehicle personal benefits analyzer (see title and abstract) teaches (2) compare the plurality of daily driving distances to a first distance threshold based on a usable range of a new vehicle on a single charge and a second distance threshold based on a usable range of the new vehicle on two charges; determine a first percentage of days that the first distance threshold was not exceeded; determine a second percentage of days that the second distance threshold was not exceeded; compare the first percentage of days;  compare the second percentage of days; determine a probability that the vehicle will be driven below a third distance threshold, wherein the third distance threshold is less than the first distance threshold; and making determinations based on the two comparisons and the probability (see paragraphs 0006-0007, 0024, and 0026.
	Paragraph 0006, note: For a full electric vehicle, the cost of gasoline or other fuel carried on the vehicle is always zero-but the vehicle has a limited range based on its 
	Examiner’s note: for example if you know the number of days the operation is not fully electrified you also know the number of days it is fully electrified.  If the usable range was 40 miles, the first distance threshold could be 40 miles or greater, whereas the third distance threshold could be 39 miles or less. If you know on 5 out of 10 days you did not exceed the threshold you know the percentage (5/10 or 50%).  Further if you know based on past data that 5 out of 10 days you will drive below a third distance threshold you know the probability, 5 out of 10 days. 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim with the aforementioned teachings from Gearhart et al. with the motivation of providing a common task of determining if an electric vehicle is right for you based on your driving patterns and the need for recharging (where recharging is not available as much and takes longer than traditional gas fill ups) (see Gerhart et al. paragraphs 0006-0007, 0024, and 0026), when determining whether paragraphs 0042-0043, 0016, 0007, and 0096).
	Leibowitz et al. in view of Kim in view of Gerhart et al. does not expressly teach and (3) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited to a first percentage threshold and to a second percentage threshold. 
	However, an Electric Vehicle Right for You? teaches (3) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited to a first percentage threshold and to a second percentage threshold (see pages 3-5.
	Page 3, note: Interested in cutting down your fuel costs? If so, it's only logical to consider some of today's best electric vehicles (EVs), but not everyone can fit an EV into their lifestyle. To help you decide it you can, we've explained some of the where an EV will work best and a few lifestyles that probably won't suit owning an electric vehicle. When an EV Works Best If you're considering an electric car, you probably already know many limitations of electric vehicles. For example, most electric vehicles take a long time to recharge, and many don't offer the same driving range as gasoline-powered vehicles. As a result, electric vehicles are best for drivers who have a short commute, or no commute at all. An EV with a 75-mile range, for instance, would be no problem for drivers with a commute of 10 or 15 miles each way, Not only could such drivers get to work and back, but they could run some errands at the end of the day or head to lunch outside the office, all with no concern for running out of juice; page 4, note: Electric vehicles also work best if they're used as a second or third vehicle. Say you have a long commute, which means that you have to drive a gas powered car to the office, but on the weekends, your driving is primarily limited to short trips around town. The EV could be used for those trips, which would help cut down on your monthly gasoline bill An electric vehicle is also a good choice tor drivers who don't take a lot of long trips. If your job requires you to drive long 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim in view of Gerhart et al. with the aforementioned teachings from Is an Electric Vehicle Right for You? with the motivation of providing a way of determining whether or not it's worth purchasing an electric vehicle based on how far you often drive (see Electric Vehicle Right for You? Pages 3-5), when deciding whether or not an electric vehicle is right for you based on driving habits like how far you drive is known (see Leibowitz et al. paragraphs 0042- 0043, 0016, and 0007).
As per claim 2, Leibowitz et al. teaches
	wherein the new vehicle is a battery electric vehicle (BEV) and wherein the first distance threshold is based on a usable range of the BEV (see paragraphs 0042- 0043, 0016, and 0007.
	Paragraph 0042, note: In at least one particular embodiment of the invention, the mobile App can analyze the driver's existing driving habits and make specific recommendation of vehicles that would meet the driver's needs; paragraph 0043, note: If the user is interested in 
As per claim 3, Leibowitz et al. teaches
	wherein the driver analysis computer device is further programmed to: (see paragraph 0096, note: The GUI can also provide the user with a variety of statistical analyses through the selection of a statistics button 270 on the GUI display. For example, after the driving evaluation period (such as the test drive period) or at any time during the driving evaluation, a Statistics-History by Month screen, illustrated in FIG. 17, can be displayed by selecting a "history" tab 272 on the GUI display. While FIG. 17 illustrates a Statistics-History by Month, those of ordinary skill in the art will appreciate that the Statistics-History can be by any other predetermined period of time, such as a day, a week, a weekend, five-days, or any other  predetermined period of time. The Statistics-History screen can provide an overview of current month trips arranged in chronological order. In at least one embodiment, additional months can be viewed by swiping left or right or using direction al arrows displayed on the screen).
	 and determine whether or not to transmit the one or more advertisements based on comparison (see paragraphs 0042-0043, 0016, and 0007.
	Paragraph 0042, note: In at least one particular embodiment of the invention, the mobile App can analyze the driver's existing driving habits and make specific recommendation of vehicles that would meet the driver's needs; paragraph 0043, note: If the user is interested in purchasing the purchasable vehicle, a prompt can be presented to the user that includes user-selectable additional information associated with purchasing the purchasable vehicle. For example, the prompt can include a list of current available purchasable vehicles with general specifications, as published by the automotive manufacturers. Additionally, the participating manufacturer can provide written, video and photo information on its [ electric] vehicle and/or plug-in hybrid vehicle, including purchase options, loans and leasing. Participating manufacturers or dealers as used herein, include, but are not limited to, a manufacturer or dealer who has entered into an agreement with the proprietor of the systems and methods for recording driving patterns and suggesting purchasable vehicles; paragraph 0016, note: The present invention provides an array of features that complement the purchasable vehicle 
	Leibowitz et al. in view of Kim does not expressly teach (1) determine a third percentage of days where the second distance threshold was exceeded; compare the third percentage of days; making a determination based on the comparison and (2) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited to a third percentage threshold. 
	However, Gerhart et al. teaches (1) determine a third percentage of days where the second distance threshold was exceeded; compare the third percentage of days; making a determination based on the comparison (see paragraphs 0006-0007, 0024, and 0026.
	Paragraph 0006, note: For a full electric vehicle, the cost of gasoline or other fuel carried on the vehicle is always zero-but the vehicle has a limited range based on its battery capacity. When there is a limited range, the consumer will want to know how often they would typically engage in a trip chain that would exceed the range. For a hybrid vehicle the range limitation is absent, but when the gasoline engine is used then 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim in view of Gearhart et al. in view of Is an Electric Vehicle Right for You? with the aforementioned teachings from Gearhart et al. with the motivation of providing a common task of determining if an electric vehicle is right for you based on your driving patterns and the need for recharging (where recharging is not available as much and takes longer than traditional gas fill ups) (see Gerhart et al. paragraphs 0006-0007, 0024, and 0026), determining whether an electric vehicle is right for a driver based on their driving patterns including driving distance is known (see Leibowitz paragraphs 0042-0043, 0016, 0007, and 0096).
	Leibowitz et al. in view of Kim in view of Gerhart et al. does not expressly teach and (2) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited to a third percentage threshold. 
	However, an Electric Vehicle Right for You? teaches (2) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited to a third percentage threshold (see pages 3-5.
	Page 3, note: Interested in cutting down your fuel costs? If so, it's only logical to consider some of today's best electric vehicles (EVs), but not everyone can fit an EV into their lifestyle. 

As per claim 8, Leibowitz teaches
	wherein the driver analysis computer device is further programmed to: (see paragraphs 0023 and 0070.
	Paragraph 0023, note: The driving data collected by the mobile device application can be analyzed using analysis tools (for example, the processor of the mobile device, a processor communicatively coupled to the mobile device, one or more processors coupled to the mobile device application server, or any other processor or processing system communicatively coupled to the mobile device) developed for the mobile device application. The recommendations resulting from the analyzed driver data can be downloaded to, or generated in, the smartphone; and paragraph 0070, note: For example, in accordance with the present invention, an application program can be downloaded, or otherwise stored, to memory of the mobile device 103, 105 and executed to record driving patterns and suggest purchasable vehicles to the user, based on the recorded driving patterns. Such a mobile device application can include additional features that complement the electric vehicle and/ or plug-in hybrid vehicle selection process, including, but not limited to, providing: the locations of charging stations; the locations of fuel or power providers; round-trip and one way driving range information; pollution and carbon footprint reduction data; and/or battery life indicators).
	receive a plurality of sensor information from a plurality of vehicles associated with a plurality of owners; determine the plurality of daily driving distances for each of the plurality of vehicles; compare each of the plurality of daily driving distances for each of the plurality of vehicles to the first distance threshold; determine a subset of the plurality of owners based on the comparison; and transmit one or more advertisements for the new vehicle to the subset of the plurality of owners (see paragraphs 0042-0043, 0016, and 0007.
	Paragraph 0042, note: In at least one particular embodiment of the invention, the mobile App can analyze the driver's existing driving habits and make specific recommendation of vehicles that would meet the driver's needs; paragraph 0043, note: If the user is interested in purchasing the purchasable vehicle, a prompt can be presented to the user that includes user-selectable additional information associated with purchasing the purchasable vehicle. For example, the prompt can include a list of current avail able purchasable vehicles with general specifications, as published by the automotive manufacturers. Additionally, the participating manufacturer can provide written, video and photo information on its [electric] vehicle and/or plug-in hybrid vehicle, including purchase options, loans and leasing. Participating manufacturers or dealers as used herein, include, but are not limited to, a manufacturer or dealer who has entered into an agreement with the proprietor of the systems and methods for recording driving patterns and suggesting purchasable vehicles; paragraph 0016, note: The present invention provides an array of features that complement the purchasable vehicle selection processes. For example, locations of fuel or power service stations, pollution savings data, fuel or power indicators, estimated cost savings, driving range information, and any other information associated with the driver's driving habits or patterns that can affect his or her decision to purchase the purchasable vehicle. In at least one embodiment, the purchasable vehicle selection process can be an electric vehicle and/or plug-in hybrid vehicle selection process. The features for such electric vehicle and/or plug-in hybrid vehicle selection process can include, but are not limited to, locations of charging stations, actual driving habits of users,  or any other social network).
	As per claim 9, Leibowitz et al. teaches A computer device comprising: (see paragraph 0082, note: FIG. 2 is an example of an initial startup screen, such as an initial splash screen for an application or "app", for use in connection with the present invention. The initial splash screen can include a logo and/or title. In the present example, the logo "WhyBuyEV" is displayed. Please note that "WhyBuyEV" is a trademark of Recharge Solutions International, and is not intended to be diluted or genericized by its use in connection with the present example).
	at least one memory; and at least one processor in communication with said at least one memory, said at least one processor programmed to: (see paragraphs 0023 and 0070.
	Paragraph 0023, note: The driving data collected by the mobile device application can be analyzed using analysis tools (for example, the processor of the mobile device, a processor communicatively coupled to the mobile device, one or more processors coupled to the mobile device application server, or any other processor or processing system communicatively 
receive the plurality of sensor information from the computer, (see abstract, note: A system and method are provided for tracking actual driving data using an existing vehicle and providing statistical analyses on whether an electric vehicle or plug-in hybrid vehicle fits the daily driving needs of the user. A mobile device carried by the user in a vehicle is used to collect driving data using sensors of the mobile device. The driving data is compared with file data relating to the attributes of purchasable vehicles to determine purchasable vehicles suited to the driving practices of the individual user, as evidenced by the driving data recorded).
	 Receive a plurality of sensor information, wherein the plurality of sensor information includes information for a plurality of days; determine, for each day of the plurality of days, a daily driving distance of the vehicle based on the plurality of sensor information; (see paragraph 0096, note: The GUI can also provide the user with a variety of statistical analyses through the selection of a statistics button 270 on the GUI display. For example, after the driving evaluation period (such as the test drive period) or at any time during the driving evaluation, a Statistics-History by Month screen, illustrated in FIG. 17, can be displayed by selecting a 
	compare the plurality of daily driving distances to a first distance threshold; and transmit one or more advertisements for the new vehicle to the owner based on two comparisons and probability (see paragraphs 0042-0043, 0016, and 0007.
	Paragraph 0042, note: In at least one particular embodiment of the invention, the mobile App can analyze the driver's existing driving habits and make specific recommendation of vehicles that would meet the driver's needs; paragraph 0043, note: If the user is interested in purchasing the purchasable vehicle, a prompt can be presented to the user that includes user-selectable additional information associated with purchasing the purchasable vehicle. For example, the prompt can include a list of current available purchasable vehicles with general specifications, as published by the automotive manufacturers. Additionally, the participating manufacturer can provide written, video and photo information on its [electric] vehicle and/or plug-in hybrid vehicle, including purchase options, loans and leasing. Participating manufacturers or dealers as used herein, include, but are not limited to, a manufacturer or dealer who has entered into an agreement with the proprietor of the systems and methods for recording driving patterns and suggesting purchasable vehicles; paragraph 0016, note: The present invention provides an array of features that complement the purchasable vehicle selection processes. For example, locations of fuel or power service stations, pollution savings data, fuel or power indicators, 
	Leibowitz et al. does not expressly teach (1) receiving sensor information from a vehicle, (2) compare the plurality of daily driving distances to a first distance threshold based on a usable range of a new vehicle on a single charge and a second distance threshold based on a usable range of the new vehicle on two charges; determine a first percentage of days that the first distance threshold was not exceeded; determine a second percentage of days that the second distance threshold was not exceeded; compare the first percentage of days;  compare the second percentage of days; determine a probability that the vehicle will be driven below a third distance threshold, wherein the third distance threshold is less than the first distance threshold; and making determinations based on the two comparisons and the probability, and (3) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited to a first percentage threshold and to a second percentage threshold. 
	However, Kim et al. which is in the art of providing vehicle information to a mobile device (see paragraphs 0040-0044) teaches (1) receiving sensor information from a vehicle (see 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. with the aforementioned teachings from Kim with the motivation of providing a commonly known way of receiving vehicle information from sensors attached to the vehicle (see Kim et al. paragraph 0042), when receiving vehicle information is known (see Leibowitz abstract and paragraphs 0096 and 0042-0043).
	Leibowitz et al. in view of Kim does not expressly teach (2) compare the plurality of daily driving distances to a first distance threshold based on a usable range of a new vehicle on a single charge and a second distance threshold based on a usable range of the new vehicle on two charges; determine a first percentage of days that the first distance threshold was not exceeded; determine a second percentage of days that the second distance threshold was not exceeded; compare the first percentage of days;  compare the second percentage of days; determine a probability that the vehicle will be driven below a third distance threshold, wherein the third distance threshold is less than the first distance threshold; and making determinations based on the two comparisons and the probability, and (3) compare driving patterns to to a first percentage threshold and to a second percentage threshold.
	However, Gerhart et al. which is in the art of an electric vehicle personal benefits analyzer (see title and abstract) teaches (2) compare the plurality of daily driving distances to a first distance threshold based on a usable range of a new vehicle on a single charge and a second distance threshold based on a usable range of the new vehicle on two charges; determine a first percentage of days that the first distance threshold was not exceeded; determine a second percentage of days that the second distance threshold was not exceeded; compare the first percentage of days;  compare the second percentage of days; determine a probability that the vehicle will be driven below a third distance threshold, wherein the third distance threshold is less than the first distance threshold; and making determinations based on the two comparisons and the probability (see paragraphs 0006-0007, 0024, and 0026.
	Paragraph 0006, note: For a full electric vehicle, the cost of gasoline or other fuel carried on the vehicle is always zero-but the vehicle has a limited range based on its battery capacity. When there is a limited range, the consumer will want to know how often they would typically engage in a trip chain that would exceed the range. For a hybrid vehicle the range limitation is absent, but when the gasoline engine is used then the operating costs go up. In estimating the energy costs, it is necessary to estimate the frequency with which the gasoline engine would be used based on the driving distances and recharge opportunities considered over all the trip chains that the individual driver would be expected to make; paragraph 0007, note: The manufacturer or seller of an electric vehicle can calculate and compare the energy usage and cost for any particular vehicle according to how the vehicle may be used. Using data from actual driving patterns or statistics from large groups of drivers, comparisons can be made between 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim with the aforementioned teachings from Gearhart et al. with the motivation of providing a common task of determining if an electric vehicle is right for you based on your driving patterns and the need for recharging (where recharging is not available as much and takes longer than traditional gas fill ups) (see Gerhart et al. paragraphs 0006-0007, 0024, and 0026), determining whether an electric vehicle is right for a driver based on their driving patterns including driving distance is known (see Leibowitz paragraphs 0042-0043, 0016, 0007, and 0096).
	Leibowitz et al. in view of Kim in view of Gerhart et al. does not expressly teach and (3) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited to a first percentage threshold and to a second percentage threshold. 
	However, an Electric Vehicle Right for You? teaches (3) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited to a first percentage threshold and to a second percentage threshold (see pages 3-5.
	Page 3, note: Interested in cutting down your fuel costs? If so, it's only logical to consider some of today's best electric vehicles (EVs), but not everyone can fit an EV into their lifestyle. To help you decide it you can, we've explained some of the where an EV will work best and a few lifestyles that probably won't suit owning an electric vehicle. When an EV Works Best If you're considering an electric car, you probably already know many limitations of electric vehicles. For example, most electric vehicles take a long time to recharge, and many don't offer the same driving range as gasoline-powered vehicles. As a result, electric vehicles are best for 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim in view of Gerhart et al. with the aforementioned teachings from Is an Electric Vehicle Right for You? with the motivation of providing a way of determining whether or not it's worth purchasing an electric vehicle based on how far you often drive (see Electric Vehicle Right for You? Pages 3-5), when 
	As per claim 10, Leibowitz et al. teaches
	wherein the new vehicle is a battery electric vehicle (BEV) and wherein the first distance threshold is based on a usable range of the BEV  (see paragraphs 0042- 0043, 0016, and 0007.
	Paragraph 0042, note: In at least one particular embodiment of the invention, the mobile App can analyze the driver's existing driving habits and make specific recommendation of vehicles that would meet the driver's needs; paragraph 0043, note: If the user is interested in purchasing the purchasable vehicle, a prompt can be presented to the user that includes user-selectable additional information associated with purchasing the purchasable vehicle. For example, the prompt can include a list of current avail able purchasable vehicles with general specifications, as published by the automotive manufacturers. Additionally, the participating manufacturer can provide written, video and photo information on its [electric] vehicle and/or plug-in hybrid vehicle, including purchase options, loans and leasing. Participating manufacturers or dealers as used herein, include, but are not limited to, a manufacturer or dealer who has entered into an agreement with the proprietor of the systems and methods for recording driving patterns and suggesting purchasable vehicles; paragraph 0016, note: The present invention provides an array of features that complement the purchasable vehicle selection processes. For example, locations of fuel or power service stations, pollution savings data, fuel or power indicators, estimated cost savings, driving range information, and any other information associated with the driver's driving habits or patterns that can affect his or her decision to purchase the purchasable vehicle. In at least one embodiment, the purchasable vehicle selection process can be an electric vehicle and/or plug-in hybrid vehicle selection process. The features for such electric vehicle and/or plug-in hybrid vehicle selection process can include, but are not limited to, locations of charging stations, actual driving habits of users, 
	As per claim 11, Leibowitz et al. teaches
	wherein said at least one processor is further programmed to: (see paragraph
0096, note: The GUI can also provide the user with a variety of statistical analyses through the selection of a statistics button 270 on the GUI display. For example, after the driving evaluation period (such as the test drive period) or at any time during the driving evaluation, a Statistics-History by Month screen, illustrated in FIG. 17, can be displayed by selecting a "history" tab 272 on the GUI display. While FIG. 17 illustrates a Statistics-History by Month, those of ordinary skill in the art will appreciate that the Statistics-History can be by any other predetermined period of time, such as a day, a week, a weekend, five-days, or any other predetermined period of time. The Statistics-History screen can provide an overview of current month trips arranged in chronological order. In at least one embodiment, additional months can be viewed by swiping left or right or using directional arrows displayed on the screen).
	and determine whether or not to transmit the one or more advertisements based on comparison (see paragraphs 0042-0043, 0016, and 0007.
	Paragraph 0042, note: In at least one particular embodiment of the invention, the mobile App can analyze the driver's existing driving habits and make specific recommendation of vehicles that would meet the driver's needs; paragraph 0043, note: If the user is interested in purchasing the purchasable vehicle, a prompt can be presented to the user that includes user-selectable additional information associated with purchasing the purchasable vehicle. For example, the prompt can include a list of current available purchasable vehicles with general 
	Leibowitz et al. in view of Kim does not expressly teach (1) determine a third percentage of days where the second distance threshold was exceeded; compare the third percentage of days; making a determination based on the comparison and (2) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited to a third percentage threshold. 
determine a third percentage of days where the second distance threshold was exceeded; compare the third percentage of days; making a determination based on the comparison (see paragraphs 0006-0007, 0024, and 0026.
	Paragraph 0006, note: For a full electric vehicle, the cost of gasoline or other fuel carried on the vehicle is always zero-but the vehicle has a limited range based on its battery capacity. When there is a limited range, the consumer will want to know how often they would typically engage in a trip chain that would exceed the range. For a hybrid vehicle the range limitation is absent, but when the gasoline engine is used then the operating costs go up. In estimating the energy costs, it is necessary to estimate the frequency with which the gasoline engine would be used based on the driving distances and recharge opportunities considered over all the trip chains that the individual driver would be expected to make; paragraph 0007, note: The manufacturer or seller of an electric vehicle can calculate and compare the energy usage and cost for any particular vehicle according to how the vehicle may be used. Using data from actual driving patterns or statistics from large groups of drivers, comparisons can be made between the energy consumption to be expected with different vehicles. Data can be presented to potential customers showing the comparisons based on the actual or assumed driving patterns. Regulations require labeling of energy use corresponding to certain fixed driving patterns (also known as driving cycles). However, it is difficult for an individual consumer to determine how much of an energy benefit they would obtain based on their own driving patterns over the long term; paragraph 0024, note: Additional information and/or comparisons may be automatically calculated and displayed in the spreadsheet, such as a comparison between the selected plug-in hybrid and a non-electric vehicle of comparable body style. Thus, based on the user's driving 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim in view of Gearhart et al. in view of Is an Electric Vehicle Right for You? with the aforementioned teachings from Gearhart et al. with the motivation of providing a common task of determining if an electric vehicle is right for you based on your driving patterns and the need for recharging (where recharging is not available as much and takes longer than traditional gas fill ups) (see Gerhart et al. paragraphs 0006-0007, 0024, and 0026), determining whether an electric vehicle is right for a driver based on their driving patterns including driving distance is known (see Leibowitz paragraphs 0042-0043, 0016, 0007, and 0096).
to a third percentage threshold. 
	However, an Electric Vehicle Right for You? teaches (2) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited to a third percentage threshold (see pages 3-5.
	Page 3, note: Interested in cutting down your fuel costs? If so, it's only logical to consider some of today's best electric vehicles (EVs), but not everyone can fit an EV into their lifestyle. To help you decide it you can, we've explained some of the where an EV will work best and a few lifestyles that probably won't suit owning an electric vehicle. When an EV Works Best If you're considering an electric car, you probably already know many limitations of electric vehicles. For example, most electric vehicles take a long time to recharge, and many don't offer the same driving range as gasoline-powered vehicles. As a result, electric vehicles are best for drivers who have a short commute, or no commute at all. An EV with a 75-mile range, for instance, would be no problem for drivers with a commute of 10 or 15 miles each way, Not only could such drivers get to work and back, but they could run some errands at the end of the day or head to lunch outside the office, all with no concern for running out of juice; page 4, note: Electric vehicles also work best if they're used as a second or third vehicle. Say you have a long commute, which means that you have to drive a gas powered car to the office, but on the weekends, your driving is primarily limited to short trips around town. The EV could be used for those trips, which would help cut down on your monthly gasoline bill. An electric vehicle is also a good choice tor drivers who don't take a lot of long trips. If your job requires you to drive long distances, an EV probably won't work, but if your road-tripping is limited to once or twice a month, you may and that it's more cost-effective to own an EV and rent a gas-powered car for longer journeys. When an EV Won't Work Unfortunately, there are several situations where an electric vehicle Won't work, no matter how much you want to help the environment or cut down 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim in view of Gerhart et al. in view of Is an Electric Vehicle Right for You? with the aforementioned teachings from Is an Electric Vehicle Right for You? with the motivation of providing a way of determining whether or not it's worth purchasing an electric vehicle based on how far you often drive (see Electric Vehicle Right for You? Pages 3-5), when deciding whether or not an electric vehicle is right for you based on driving habits like how far you drive is known (see Leibowitz et al. paragraphs 0042- 0043, 0016, and 0007).
As per claim 16, Leibowitz teaches
	wherein said at least one processor is further programmed to: (see paragraphs 0023 and 0070.
	Paragraph 0023, note: The driving data collected by the mobile device application can be analyzed using analysis tools (for example, the processor of the mobile device, a processor communicatively coupled to the mobile device, one or more processors coupled to the mobile device application server, or any other processor or processing system communicatively coupled to the mobile device) developed for the mobile device application. The recommendations resulting from the analyzed driver data can be downloaded to, or generated 
	receive a plurality of sensor information from a plurality of vehicles associated with a plurality of individuals; determine the plurality of daily driving distances for each of the plurality of vehicles; compare each of the plurality of daily driving distances for each of the plurality of vehicles to the first distance threshold; determine a subset of the plurality of individuals based on the comparison; and transmit one or more advertisements for the new vehicle to the subset of the plurality of individuals (see paragraphs 0042-0043, 0016, and 0007.
	Paragraph 0042, note: In at least one particular embodiment of the invention, the mobile App can analyze the driver's existing driving habits and make specific recommendation of vehicles that would meet the driver's needs; paragraph 0043, note: If the user is interested in purchasing the purchasable vehicle, a prompt can be presented to the user that includes user-selectable additional information associated with purchasing the purchasable vehicle. For example, the prompt can include a list of current available purchasable vehicles with general specifications, as published by the automotive manufacturers. Additionally, the participating manufacturer can provide written, video and photo information on its [ electric] vehicle and/or plug-in hybrid vehicle, including purchase options, loans and leasing. Participating manufacturers or dealers as used herein, include, but are not limited to, a manufacturer or dealer who has entered into an agreement with the proprietor of the systems and methods for recording driving patterns and suggesting purchasable vehicles; paragraph 0016, note: The TM or any other social network).
	As per claim 17, Leibowitz et al. teaches A method for battery electric vehicle driving analysis, said method implemented by at least one processor in communication with at least one memory, said method comprises: (see paragraphs 0023 and 0070 and abstract.
	Paragraph 0023, note: The driving data collected by the mobile device application can be analyzed using analysis tools (for example, the processor of the mobile device, a processor communicatively coupled to the mobile device, one or more processors coupled to the mobile device application server, or any other processor or processing system communicatively coupled to the mobile device) developed for the mobile device application. The recommendations resulting from the analyzed driver data can be downloaded to, or generated in, the smartphone; and paragraph 0070, note: For example, in accordance with the present invention, an application program can be downloaded, or otherwise stored, to memory of the mobile device 103, 105 and executed to record driving patterns and suggest purchasable vehicles to the user, based on the recorded driving patterns. Such a mobile device application can include additional features that complement the electric vehicle and/ or plug-in hybrid vehicle selection process, including, but not limited to, providing: the locations of charging stations; the locations of fuel or power providers; round-trip and one-way driving range information; pollution and carbon footprint reduction data; and/or battery life indicators; and abstract, note: A system and method are provided for tracking actual driving data using an existing vehicle and providing statistical analyses on  whether an electric vehicle or plug-in hybrid vehicle fits the daily driving needs of
the user. A mobile device carried by the user in a vehicle is used to collect driving data using sensors of the mobile device. The driving data is compared with file data relating to the attributes of purchasable vehicles to determine purchasable vehicles suited to the driving practices of the individual user, as evidenced by the driving data recorded).
	receiving, by the at least one processor, a plurality of sensor information, (see abstract, note: A system and method are provided for tracking actual driving data using an existing 
	wherein the plurality of sensor information includes information for plurality of days; determining, by the at least one processor, for each day of the plurality of days, a daily driving distance of the vehicle based on the plurality of sensor information; (see paragraph 0096, note: The GUI can also provide the user with a variety of statistical analyses through the selection of a statistics button 270 on the GUI display. For example, after the driving evaluation period (such as the test drive period) or at any time during the driving evaluation, a Statistics-History by Month screen, illustrated in FIG. 17, can be displayed by selecting a "history" tab 272 on the GUI display. While FIG. 17 illustrates a Statistics-History by Month, those of ordinary skill in the art will appreciate that the Statistics-History can be by any other predetermined period of time, such as a day, a week, a weekend, five days, or any other predetermined period of time. The Statistics-History screen can provide an overview of current month trips arranged in chronological order. In at least one embodiment, additional months can be viewed by swiping left or right or using directional arrows displayed on the screen).
	Comparing, by the at least one processor, the plurality of daily driving distances to a first distance threshold; and transmitting, by the at least one processor, one or more advertisements for the new vehicle to the individual associated with the vehicle based on two comparisons and probability (see paragraphs 0042-0043, 0016, and 0007.
	Paragraph 0042, note: In at least one particular embodiment of the invention, the mobile App can analyze the driver's existing driving habits and make specific recommendation of vehicles that would meet the driver's needs; paragraph 0043, note: If 
	Leibowitz et al. does not expressly teach (1) receiving sensor information from a vehicle, (2) comparing the plurality of daily driving distances to a first distance threshold based on a usable range of a new vehicle on a single charge and a second distance threshold based on a usable range of the new vehicle on two charges; determining, a first percentage of days that the first distance threshold was not exceeded; determining a second percentage of days that the second distance threshold was not exceeded; comparing the first percentage of days;  comparing the second percentage of days; determining a probability that the vehicle will be driven below a third distance threshold, wherein the third distance threshold is less than the first distance threshold; and making determinations based on the two comparisons and the probability, and (3) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited to a first percentage threshold and to a second percentage threshold. 
	However, Kim et al. which is in the art of providing vehicle information to a mobile device (see paragraphs 0040-0044) teaches (1) receiving sensor information from a vehicle (see paragraph 0042, note: The terminal 100 described in the present specification may be provided as a vehicle head unit installed inside a vehicle. And, the terminal 100 is connected to sensors provided to various parts of the vehicle, measures various kinds of vehicle information (e.g., a current speed, a current gas mileage, a total driving distance, a drivable distance, a remaining gas level, a tire air pressure, a GPS location information, a navigation information, etc.) related to a driving of the vehicle, and can provide a user with information indicating the measured vehicle states. In this case, the vehicle head unit may become a device including at least one of a media play device installed on the vehicle, an instrument panel indicating various states of the vehicle, a navigation system providing a route guide function, a media play function and a communication function, and a control device for controlling operations of the vehicle).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. with the aforementioned teachings from Kim with the motivation of providing a commonly known way of receiving vehicle information from sensors attached to the vehicle (see Kim et al. paragraph 0042), when 
	Leibowitz et al. in view of Kim does not expressly teach (2) comparing the plurality of daily driving distances to a first distance threshold based on a usable range of a new vehicle on a single charge and a second distance threshold based on a usable range of the new vehicle on two charges; determining, a first percentage of days that the first distance threshold was not exceeded; determining a second percentage of days that the second distance threshold was not exceeded; comparing the first percentage of days;  comparing the second percentage of days; determining a probability that the vehicle will be driven below a third distance threshold, wherein the third distance threshold is less than the first distance threshold; and making determinations based on the two comparisons and the probability, and (3) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited to a first percentage threshold and to a second percentage threshold.
	However, Gerhart et al. which is in the art of an electric vehicle personal benefits analyzer (see title and abstract) teaches (2) comparing the plurality of daily driving distances to a first distance threshold based on a usable range of a new vehicle on a single charge and a second distance threshold based on a usable range of the new vehicle on two charges; determining, a first percentage of days that the first distance threshold was not exceeded; determining a second percentage of days that the second distance threshold was not exceeded; comparing the first percentage of days;  comparing the second percentage of days; determining a probability that the vehicle will be driven below a third distance threshold, wherein the third distance threshold is less than the first distance threshold; and making determinations based on the two comparisons and the probability (see paragraphs 0006-0007, 0024, and 0026.
	Paragraph 0006, note: For a full electric vehicle, the cost of gasoline or other fuel carried on the vehicle is always zero-but the vehicle has a limited range based on its 
	Examiner’s note: for example if you know the number of days the operation is not fully electrified you also know the number of days it is fully electrified.  If the usable range was 40 miles, the first distance threshold would be 40 miles or greater, whereas the third distance threshold could be 39 miles or less. If you know on 5 out of 10 days you did not exceed the threshold you know the percentage (5/10 or 50%).  Further if you know based on past data that 5 out of 10 days you will drive below a third distance threshold you know the probability, 5 out of 10 days. 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim with the aforementioned teachings from Gearhart et al. with the motivation of providing a common task of determining if an electric vehicle is right for you based on your driving patterns and the need for recharging (where recharging is not available as much and takes longer than traditional gas fill ups) (see Gerhart et al. paragraphs 0006-0007, 0024, and 0026), determining whether an paragraphs 0042-0043, 0016, 0007, and 0096).
	Leibowitz et al. in view of Kim in view of Gerhart et al. does not expressly teach and (3) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited to a first percentage threshold and to a second percentage threshold. 
	However, an Electric Vehicle Right for You? teaches (3) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited to a first percentage threshold and to a second percentage threshold (see pages 3-5.
	Page 3, note: Interested in cutting down your fuel costs? If so, it's only logical to consider some of today's best electric vehicles (EVs), but not everyone can fit an EV into their lifestyle. To help you decide it you can, we've explained some of the where an EV will work best and a few lifestyles that probably won't suit owning an electric vehicle. When an EV Works Best If you're considering an electric car, you probably already know many limitations of electric vehicles. For example, most electric vehicles take a long time to recharge, and many don't offer the same driving range as gasoline-powered vehicles. As a result, electric vehicles are best for drivers who have a short commute, or no commute at all. An EV with a 75-mile range, for instance, would be no problem for drivers with a commute of 10 or 15 miles each way, Not only could such drivers get to work and back, but they could run some errands at the end of the day or head to lunch outside the office, all with no concern for running out of juice; page 4, note: Electric vehicles also work best if they're used as a second or third vehicle. Say you have a long commute, which means that you have to drive a gas powered car to the office, but on the weekends, your driving is primarily limited to short trips around town. The EV could be used for those trips, which would help cut down on your monthly gasoline bill An electric vehicle is also a good choice tor drivers who don't take a lot of long trips. If your job requires you to drive long 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim in view of Gerhart et al. with the aforementioned teachings from Is an Electric Vehicle Right for You? with the motivation of providing a way of determining whether or not it's worth purchasing an electric vehicle based on how far you often drive (see Electric Vehicle Right for You? Pages 3-5), when deciding whether or not an electric vehicle is right for you based on driving habits like how far you drive is known (see Leibowitz et al. paragraphs 0042- 0043, 0016, and 0007).
As per claim 18, Leibowitz teaches
	wherein the new vehicle is a battery electric vehicle (BEV), and wherein said method further comprises: (see paragraphs 0042-0043, 0016, and 0007.
	Paragraph 0042, note: In at least one particular embodiment of the invention, the mobile App can analyze the driver's existing driving habits and make specific recommendation of vehicles that would meet the driver's needs; paragraph 0043, note: If the user is interested in 
	and determining, by the at least one processor, whether or not to transmit the one or more advertisements based on comparison (see paragraphs 0042-0043, 0016, and 0007.
	Paragraph 0042, note: In at least one particular embodiment of the invention, the mobile App can analyze the driver's existing driving habits and make specific recommendation of 
	Leibowitz et al. in view of Kim does not expressly teach (1) determining, by the at least one processor, a third percentage of days where the second distance threshold was exceeded; comparing, by the at least one processor, the third percentage of days; making a determination the comparison and (2) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited to a third percentage threshold. 
	However, Gerhart et al. teaches (1) determining, by the at least one processor, a third percentage of days where the second distance threshold was exceeded; comparing, by the at least one processor, the third percentage of days; making a determination based on the comparison (see paragraphs 0006-0007, 0024, and 0026.
	Paragraph 0006, note: For a full electric vehicle, the cost of gasoline or other fuel carried on the vehicle is always zero-but the vehicle has a limited range based on its battery capacity. When there is a limited range, the consumer will want to know how often they would typically engage in a trip chain that would exceed the range. For a hybrid vehicle the range limitation is absent, but when the gasoline engine is used then the operating costs go up. In estimating the energy costs, it is necessary to estimate the frequency with which the gasoline engine would be used based on the driving distances and recharge opportunities considered over all the trip chains that the individual driver would be expected to make; paragraph 0007, note: The manufacturer or seller of an electric vehicle can calculate and compare the energy usage and cost for any particular vehicle according to how the vehicle may be used. Using data from actual driving patterns or statistics from large groups of drivers, comparisons can be made between the energy consumption to be expected with different vehicles. Data can be presented to potential customers showing the comparisons based on the actual or assumed driving patterns. Regulations require labeling of energy use corresponding to certain fixed driving patterns (also known as driving cycles). However, it is difficult for an individual consumer to determine how much of an energy benefit they would obtain 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim in view of Gearhart et al. in view of Is an Electric Vehicle Right for You? with the afore mentioned teachings from Gearhart et al. with the motivation of providing a common task of determining if an electric vehicle is right for you based on your driving patterns and the need for recharging (where paragraphs 0042-0043, 0016, 0007, and 0096).
	Leibowitz et al. in view of Kim in view of Gerhart et al. does not expressly teach and (2) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited to a third percentage threshold. 
	However, an Electric Vehicle Right for You? teaches (2) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited to a third percentage threshold (see pages 3-5.
	Page 3, note: Interested in cutting down your fuel costs? If so, it's only logical to consider some of today's best electric vehicles (EVs), but not everyone can fit an EV into their lifestyle. To help you decide it you can, we've explained some of the where an EV will work best and a few lifestyles that probably won't suit owning an electric vehicle. When an EV Works Best If you're considering an electric car, you probably already know many limitations of electric vehicles. For example, most electric vehicles take a long time to recharge, and many don't offer the same driving range as gasoline-powered vehicles. As a result, electric vehicles are best for drivers who have a short commute, or no commute at all. An EV with a 75-mile range, for instance, would be no problem for drivers with a commute of 10 or 15 miles each way, Not only could such drivers get to work and back, but they could run some errands at the end of the day or head to lunch outside the office, all with no concern for running out of juice; page 4, note: Electric vehicles also work best if they're used as a second or third vehicle. Say you have a long commute, which means that you have to drive a gas powered car to the office, but on the weekends, your driving is primarily limited to short trips around town. The EV could be used for those trips, which would help cut down on your monthly gasoline bill. An electric vehicle is also a good choice tor drivers who don't take a lot of long trips. If your job requires you to drive long 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim in view of Gerhart et al. in view of Is an Electric Vehicle Right for You? with the aforementioned teachings from Is an Electric Vehicle Right for You? with the motivation of providing a way of determining whether or not it's worth purchasing an electric vehicle based on how far you often drive (see Electric Vehicle Right for You? Pages 3-5), when deciding whether or not an electric vehicle is right for you based on driving habits like how far you drive is known (see Leibowitz et al. paragraphs 0042- 0043, 0016, and 0007).
As per claim 20, Leibowitz et al. teaches
	receiving, by the at least one processor, a plurality of sensor information from a plurality of vehicles associated with a plurality of individuals; determining, by the at least one processor, the plurality of daily driving distances for each of the plurality of vehicles; comparing, by the at least one processor, each of the plurality of daily driving distances for each of the plurality of vehicles to the first distance threshold; determining, by the at least one processor, a subset of the plurality of individuals based on the comparison; and transmitting, by the at least one processor, one or more advertisements for the new vehicle to the subset of the plurality of individuals (see paragraphs 0042-0043, 0016, and 0007.
	Paragraph 0042, note: In at least one particular embodiment of the invention, the mobile App can analyze the driver's existing driving habits and make specific recommendation of vehicles that would meet the driver's needs; paragraph 0043, note: If the user is interested in purchasing the purchasable vehicle, a prompt can be presented to the user that includes user-selectable additional information associated with purchasing the purchasable vehicle. For example, the prompt can include a list of current available purchasable vehicles with general specifications, as published by the automotive manufacturers. Additionally, the participating manufacturer can provide written, video and photo information on its [ electric] vehicle and/or plug-in hybrid vehicle, including purchase options, loans and leasing. Participating manufacturers or dealers as used herein, include, but are not limited to, a manufacturer or dealer who has entered into an agreement with the proprietor of the systems and methods for recording driving patterns and suggesting purchasable vehicles; paragraph 0016, note: The present invention provides an array of features that complement the purchasable vehicle selection processes. For example, locations of fuel or power service stations, pollution savings data, fuel or power indicators, estimated cost savings, driving range information, and any other information associated with the driver's driving habits or patterns that can affect his or her decision to purchase the purchasable vehicle. In at least one embodiment, the purchasable vehicle selection process can be an electric vehicle and/or plug-in hybrid vehicle selection process. The features for such electric vehicle and/or plug-in hybrid vehicle selection process can include, but are not limited to, locations of charging stations, actual driving habits of users, round-trip and one way driving range information, pollution and carbon footprint reduction data and battery life indicators; and paragraph 0007, note: A significant obstacle to the development  or any other social network).
As per claim 25, Leibowitz teaches
	wherein the driver analysis computer device is further programmed to (see paragraphs 0023 and 0070.
	Paragraph 0023, note: The driving data collected by the mobile device application can be analyzed using analysis tools (for example, the processor of the mobile device, a processor communicatively coupled to the mobile device, one or more processors coupled to the mobile device application server, or any other processor or processing system communicatively coupled to the mobile device) developed for the mobile device application. The recommendations resulting from the analyzed driver data can be downloaded to, or generated in, the smartphone; and paragraph 0070, note: For example, in accordance with the present invention, an application program can be downloaded, or otherwise stored, to memory of the mobile device 103, 105 and executed to record driving patterns and suggest purchasable vehicles to the user, based on the recorded driving patterns. Such a mobile device application can include additional features that complement the electric vehicle and/ or plug-in hybrid 
	receive a plurality of sensor information from a plurality of vehicles associated with a plurality of owners;  determine the plurality of daily driving distances for each of the plurality of vehicles; compare each of the plurality of daily driving distances for each of the plurality of vehicles to the first distance threshold; (see paragraphs 0042-0043, 0016, and 0007.
	Paragraph 0042, note: In at least one particular embodiment of the invention, the mobile App can analyze the driver's existing driving habits and make specific recommendation of vehicles that would meet the driver's needs; paragraph 0043, note: If the user is interested in purchasing the purchasable vehicle, a prompt can be presented to the user that includes user-selectable additional information associated with purchasing the purchasable vehicle. For example, the prompt can include a list of current avail able purchasable vehicles with general specifications, as published by the automotive manufacturers. Additionally, the participating manufacturer can provide written, video and photo information on its [electric] vehicle and/or plug-in hybrid vehicle, including purchase options, loans and leasing. Participating manufacturers or dealers as used herein, include, but are not limited to, a manufacturer or dealer who has entered into an agreement with the proprietor of the systems and methods for recording driving patterns and suggesting purchasable vehicles; paragraph 0016, note: The present invention provides an array of features that complement the purchasable vehicle selection processes. For example, locations of fuel or power service stations, pollution savings data, fuel or power indicators, estimated cost savings, driving range information, and any other information associated with the driver's driving habits or patterns that can affect his or her decision to purchase the purchasable vehicle. In at least one embodiment, the purchasable vehicle selection process can be an electric vehicle and/or plug-in hybrid vehicle selection process. The features for such electric vehicle and/or plug-in hybrid vehicle selection process  or any other social network).
	determine at least one trend based on the comparison; and  adjust a design of a power plant for the new vehicle based on the at least one trend (see paragraph 0051, note: The systems and methods for recording driving patterns and suggesting purchasable vehicles disclosed herein can also be provided to utility companies (for example, for a fee). This collection of driving pattern data can provide data associated with prospective electric vehicle and/or plug-in hybrid vehicle usage to plan future upgrades of the utility provider's grids, and to evaluate the need for smart grid features for charging, such as peak and off-peak pricing Additionally, if desired, the system and method of the invention can provide information, for a fee, to Federal, state and/or local governments, for example, for urban planning, such as planning of parking spaces and greenhouse gas and pollution control). 

17.	Claims 4, 7, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz et al. (United States Patent Application Publication Number: US 2014/0129080) further in view of Kim et al. (United States Patent Application Publication Number: US 2013/0344905) further in view of Gearhart et al. (United States Patent Application Publication Number: US 2013/0073267) further in view of Auto Trader Is an Electric Vehicle Right for You? May 2014 further in view of Pudar (United States Patent Application Publication Number: US 2011 /0144839).
As per claim 4, Leibowitz et al. teaches
	wherein the driver analysis computer device is further programmed to: (see paragraphs 0023 and 0070.
	Paragraph 0023, note: The driving data collected by the mobile device application can be analyzed using analysis tools (for example, the processor of the mobile device, a processor communicatively coupled to the mobile device, one or more processors coupled to the mobile device application server, or any other processor or processing system communicatively coupled to the mobile device) developed for the mobile device application. The recommendations resulting from the analyzed driver data can be downloaded to, or generated in, the smartphone; and paragraph 0070, note: For example, in accordance with the present invention, an application program can be downloaded, or otherwise stored, to memory of the mobile device 103, 105 and executed to record driving patterns and suggest purchasable vehicles to the user, based on the recorded driving patterns. Such a mobile device application can include additional features that complement the electric vehicle and/ or plug-in hybrid vehicle).  
	determine whether or not to transmit the one or more advertisements (see paragraphs 0042-0043, 0016, and 0007.
	Paragraph 0042, note: In at least one particular embodiment of the invention, the mobile App can analyze the driver's existing driving habits and make specific recommendation of vehicles that would meet the driver's needs; paragraph 0043, note: If the user is interested in purchasing the purchasable vehicle, a prompt can be presented to the user that includes user-selectable additional information associated with purchasing the purchasable vehicle. For example, the prompt can include a list of current available purchasable vehicles with general specifications, as published by the automotive manufacturers. Additionally, the participating manufacturer can provide written, video and photo information on its [electric] vehicle and/or plug-in hybrid vehicle, including purchase options, loans and leasing. Participating manufacturers or dealers as used herein, include, but are not limited to, a manufacturer or dealer who has entered into an agreement with the proprietor of the systems and methods for recording driving patterns and suggesting purchasable vehicles; paragraph 0016, note: The present invention provides an array of features that complement the purchasable vehicle selection processes. For example, locations of fuel or power service stations, pollution savings data, fuel or power indicators, estimated cost savings, driving range information, and any other information associated with the driver's driving habits or patterns that can affect his or her decision to purchase the purchasable vehicle. In at least one embodiment, the purchasable vehicle selection process can be an electric vehicle and/or plug-in hybrid vehicle selection process. The features for such electric vehicle and/or plug-in hybrid vehicle selection process can include, but are not limited to, locations of charging stations, actual driving habits of users, round-trip and one way driving range information, pollution and carbon footprint reduction data and battery life indicators; and paragraph 0007, note: A significant obstacle to the development and the sale of  range associated with electric vehicles and/or plug-in hybrid vehicles and the fear of being stranded on the side of the road with a discharged battery).
	Leibowitz et al. in view of Kim in view of Gerhart et al. does not expressly teach (1) determine common driving distances based on the plurality of daily driving distances; and compare the common driving distances to the usable range of the vehicle and (2) a common driving distance measure is mean distance travelled.
	However, Is an Electric Vehicle Right for You? Teaches (1) determine common driving distances based on the plurality of daily driving distances; and compare the common driving distances to the usable range of the vehicle (see pages 3-5.
	Page 3, note: Interested in cutting down your fuel costs? If so, it's only logical to consider some of today's best electric vehicles (EVs), but not everyone can fit an EV into their lifestyle. To help you decide it you can, we've explained some of the where an EV will work best and a few lifestyles that probably won't suit owning an electric vehicle. When an EV Works Best If you're considering an electric car, you probably already know many limitations of electric vehicles. For example, most electric vehicles take a Ion g time to recharge, and many don't offer the same driving range as gasoline-powered vehicles. As a result, electric vehicles are best for drivers who have a short commute, or no commute at all. An EV with a 75-mile range, for instance, would be no problem for drivers with a commute of 10 or 15 miles each way, Not only could such drivers get to work and back, but they could run some errands at the end of the day or head to lunch outside the office, all with no concern for running out of juice; page 4, note: Electric vehicles also work best if they're used as a second or third vehicle. Say you have a long commute, which means that you have to drive a gas powered car to the office, but on the weekends, your driving is primarily limited to short trips around town. The EV could be used for those trips, which would help cut down on your monthly gasoline bill. An electric vehicle is also a 
EV just won't work, largely because the range is simply not long enough: and page 5, note: For many couples or families, an EV also won't work if it's the only family vehicle, While you may be able to fit in dropping off the kids and commuting to work using the EVs range, you might not account for other activities, such as school functions, faraway sporting events and so on, For some families, it's not until you have a 75-mile range that you realize just how often you drive 75 miles in a single day).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim et al. in view of Gearhart et al. in view of Is an Electric Vehicle Right For You?  with the aforementioned teachings from Is an Electric Vehicle Right for You? With the motivation of providing a way of determining whether or not its worth purchasing an electric vehicle based on how far you often drive (see Electric Vehicle Right for You? Pages 3-5), when deciding whether or not an electric vehicle is right for you based on driving habits like how far you drive is known (see Leibowitz et al. paragraphs 0042- 0043, 0016, and 0007).
	Leibowitz et al. in view of Kim in view of Gerhart et al. in view of Is an Electric Vehicle Right for You? does not expressly teach and (2) a common driving distance measure is mean distance travelled
	However, Pudar which is in the art of determining performance of an electric vehicle compared to an existing gasoline vehicle (see abstract) teaches (2) a common driving distance measure is mean distance travelled (see paragraph 0036, note: The total miles travelled by the vehicles can be calculated using the odometer readings obtained during the ignition on and ignition off uploads. In one example, the total miles travelled can be obtained by uploading an initial odometer reading during an ignition on upload and uploading a final odometer reading during an ignition off upload. Also monitored are the total number of days one or more vehicles are monitored, as well as the average miles a day a vehicle or vehicles travel(s), and/or the average miles per trip a vehicle or vehicles travel(s). The average miles a vehicle travels per day can be determined at the call center 20 by summing the number of miles travelled by one or more vehicles and divided by the number of vehicles. This value can be obtained by subtracting the lowest odometer reading of the day for a vehicle from the highest odometer reading of the day for any vehicle. The value can then be recorded for each vehicle for each day and averaged over any length of time desired. The total number of days can be noted at the call center 20 when beginning and ending a monitoring period of one or more vehicles or can be calculated using the dates of the first upload from a vehicle 12 and the last upload from the vehicle 12. And the average miles per trip can be calculated by summing the number of miles driven during the monitoring period and dividing it by the number of trips).
	  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim et al. in view of Gearhart et al. in view of Is an Electric Vehicle Right For You?  with the aforementioned teachings from Pudar with the motivation of calculating another common distance metric (see Pudar paragraph 0036), when deciding whether or not an electric vehicle is right for you based 
	As per claim 7, Leibowitz teaches
	wherein the driver analysis computer device is further programmed to: (see paragraphs 0023 and 0070.
	Paragraph 0023, note: The driving data collected by the mobile device application can be analyzed using analysis tools (for example, the processor of the mobile device, a processor communicatively coupled to the mobile device, one or more processors coupled to the mobile device application server, or any other processor or processing system communicatively coupled to the mobile device) developed for the mobile device application. The recommendations resulting from the analyzed driver data can be downloaded to, or generated in, the smartphone; and paragraph 0070, note: For example, in accordance with the present invention, an application program can be downloaded, or otherwise stored, to memory of the mobile device 103, 105 and executed to record driving patterns and suggest purchasable vehicles to the user, based on the recorded driving patterns. Such a mobile device application can include additional features that complement the electric vehicle and/ or plug-in hybrid vehicle selection process, including, but not limited to, providing: the locations of charging stations; the locations of fuel or power providers; round-trip and one way driving range information; pollution and carbon footprint reduction data; and/or battery life indicators).
	and automatically transmit the one or more advertisements for the vehicle to the owner ( see paragraphs 0042-0043, 0016, and 0007.
	Paragraph 0042, note: In at least one particular embodiment of the invention, the mobile App can analyze the driver's existing driving habits and make specific recommendation of vehicles that would meet the driver's needs; paragraph 0043, note: If the user is interested in purchasing the purchasable vehicle, a prompt can be presented to the user that includes user-selectable additional information associated with purchasing the purchasable vehicle. For 
	Leibowitz in view of Kim does not expressly teach (1) calculate a probability that the vehicle will exceed the usage range of the vehicle; and an electric vehicle is right for an
owner where the distance travelled does not exceed the first distance threshold, (2) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited and an electric vehicle is right for an owner where the probability does not exceed a probability threshold, and (3) a common driving distance measure is mean distance travelled.
	However, Gearhart et al. teaches (1) calculate a probability that the vehicle will exceed the usage range of the vehicle; and an electric vehicle is right for an owner where the distance travelled does not exceed the first distance threshold(see paragraphs 0006-0007, 0024, and 0026.
	Paragraph 0006, note: For a full electric vehicle, the cost of gasoline or other fuel carried on the vehicle is always zero-but the vehicle has a limited range based on its battery capacity. When there is a limited range, the consumer will want to know how often they would typically engage in a trip chain that would exceed the range. For a hybrid vehicle the range limitation is absent, but when the gasoline engine is used then the operating costs go up. In estimating the energy costs, it is necessary to estimate the frequency with which the gasoline engine would be used based on the driving distances and recharge opportunities considered over all the trip chains that the individual driver would be expected to make; paragraph 0007, note: The manufacturer or seller of an electric vehicle can calculate and compare the energy usage and cost for any particular vehicle according to how the vehicle may be used. Using data from actual driving patterns or statistics from large groups of drivers, comparisons can be made between the energy consumption to be expected with different vehicles. Data can be presented to potential customers showing the comparisons based on the actual or assumed driving patterns. Regulations require labeling of energy use corresponding to certain fixed driving patterns (also known as driving cycles). However, it is difficult for an individual consumer to determine how much of an energy benefit they would obtain based on their own driving patterns over the long term; paragraph 0024, note: Additional 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim view of Gearhart et al. in view of Is an Electric Vehicle Right for You? in view of Pudar with the aforementioned teachings from Gearhart et al. with the motivation of providing a common task of determining if an electric vehicle is right for you based on your driving patterns and the need for recharging (where recharging is not available as much and takes longer than traditional gas fill ups) (see paragraphs 0042-0043, 0016, 0007, and 0096).
	Leibowitz et al. in view of Kim view of Gearhart et al. (2) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited and an electric vehicle is right for an owner where the probability does not exceed a probability threshold, and (3) a common driving distance measure is mean distance travelled.
	However, Is an Electric Vehicle Right for You? teaches (2) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited and an electric vehicle is right for an owner where the probability does not exceed a probability threshold, (see pages 3-5.
	Page 3, note: Interested in cutting down your fuel costs? If so, it's only logical to consider some of today's best electric vehicles (EVs), but not everyone can fit an EV into their lifestyle. To help you decide it you can, we've explained some of the where an EV will work best and a few lifestyles that probably won't suit owning an electric vehicle. When an EV Works Best If you're considering an electric car, you probably already know many limitations of electric vehicles. For example, most electric vehicles take a long time to recharge, and many don't offer the same driving range as gasoline-powered vehicles. As a result, electric vehicles are best for drivers who have a short commute, or no commute at all. An EV with a 75-mile range, for instance, would be no problem for drivers with a commute of 10 or 15 miles each way, Not only could such drivers get to work and back, but they could run some errands at the end of the day or head to lunch outside the office, all with no concern for running out of juice; page 4, note: Electric vehicles also work best if they're used as a second or third vehicle. Say you have a long commute, which means that you have to drive a gas powered car to the office, but on the weekends, your driving is primarily limited to short trips around town. The EV could be used for 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim in view of Gerhart et al. in view of Is an Electric Vehicle Right for You? in view of Pudar with the aforementioned teachings from Is an Electric Vehicle Right for You? with the motivation of providing a way of determining whether or not it's worth purchasing an electric vehicle based on how far you often drive (see Electric Vehicle Right for You? Pages 3-5), when deciding whether or not an electric vehicle is right for you based on driving habits like how far you drive is known (see Leibowitz et al. paragraphs 0042- 0043, 0016, and 0007).
	Leibowitz et al. in view of Kim in view of Gerhart et al. in view of Is an Electric Vehicle Right for You? does not expressly teach and (3) a common driving distance measure is mean distance travelled. 
	However, Pudar teaches (3) a common driving distance measure is mean distance travelled(see paragraph 0036, note: The total miles travelled by the vehicles can be calculated using the odometer readings obtained during the ignition on and ignition off uploads. In one example, the total miles travelled can be obtained by uploading an initial odometer reading during an ignition on upload and uploading a final odometer reading during an ignition off upload. Also monitored are the total number of days one or  more vehicles are monitored, as well as the average miles a day a vehicle or vehicles travel(s), and/or the average miles per trip a vehicle or vehicles travel(s). The average miles a vehicle travels per day can be determined at the call center 20 by summing the number of miles travelled by one or more vehicles and divided by the number of vehicles. This value can be obtained by subtracting the lowest odometer reading of the day for a vehicle from the highest odometer reading of the day for any vehicle. The value can then be recorded for each vehicle for each day and averaged over any length of time desired. The total number of days can be noted at the call center 20 when beginning and ending a monitoring period of one or more vehicles or can be calculated using the dates of the first upload from a vehicle 12 and the last upload from the vehicle12. And the average miles per trip can be calculated by summing the number of miles driven during the monitoring period and dividing it by the number of trips).
	Before the effective filing date of the claimed invention it would have obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim in view of Gerhart et al. in view of Is an Electric Vehicle Right for You? in view of Pudar with the aforementioned teachings from Pudar with the motivation of calculating another common distance metric (see Pudar paragraph 0036), when deciding whether or not an electric vehicle is right for you based on driving habits like how far you drive is known (see Leibowitz et al. paragraphs 0042- 0043, 0016, and 0007).

	As per claim 12, Leibowitz teaches
	wherein said at least one processor is further programmed to: (see paragraphs 0023 and 0070.
	Paragraph 0023, note: The driving data collected by the mobile device application can be analyzed using analysis tools (for example, the processor of the mobile device, a processor communicatively coupled to the mobile device, one or more processors coupled to the mobile device application server, or any other processor or processing system communicatively coupled to the mobile device) developed for the mobile device application. The recommendations resulting from the analyzed driver data can be downloaded to, or generated in, the smartphone; and paragraph 0070, note: For example, in accordance with the present invention, an application program can be downloaded, or otherwise stored, to memory of the mobile device 103, 105 and executed to record driving patterns and suggest purchasable vehicles to the user, based on the recorded driving patterns. Such a mobile device application can include additional features that complement the electric vehicle and/ or plug-in hybrid vehicle selection process, including, but not limited to, providing: the locations of charging stations; the locations of fuel or power providers; round-trip and one way driving range information; pollution and carbon footprint reduction data; and/or battery life indicators).
	determine whether or not to transmit the one or more advertisements (see paragraphs 0042-0043, 0016, and 0007.
	Paragraph 0042, note: In at least one particular embodiment of the invention, the mobile App can analyze the driver's existing driving habits and make specific recommendation of vehicles that would meet the driver's needs; paragraph 0043, note: If the user is interested in purchasing the purchasable vehicle, a prompt can be presented to to, locations of charging stations, actual driving habits of users, round-trip and one way driving range information, pollution and carbon footprint reduction data and battery life indicators; and paragraph 0007, note: A significant obstacle to the development and the sale of electric vehicles and/or plug-in hybrid vehicles in the United States is the limited range associated with electric vehicles and/or plug-in hybrid vehicles and the fear of being stranded on the side of the road with a discharged battery).
	Leibowitz et al. in view of Kim in view of Gerhart et al. does not expressly teach (1) determine common driving distances based on the plurality of daily driving distances; and compare the common driving distances to the usable range of the vehicle and (2) a common driving distance measure is mean distance travelled.
	However, Is an Electric Vehicle Right for You? Teaches (1) determine common driving distances based on the plurality of daily driving distances; and compare the common driving distances to the usable range of the vehicle (see pages 3-5.
	Page 3, note: Interested in cutting down your fuel costs? If so, it's only logical to consider some of today's best electric vehicles (EVs), but not everyone can fit an EV into their lifestyle. To help you decide it you can, we've explained some of the where an EV will work best and a few lifestyles that probably won't suit owning an electric vehicle. When an EV Works Best If you're considering an electric car, you probably already know many limitations of electric vehicles. For example, most electric vehicles take a Ion g time to recharge, and many don't offer the same driving range as gasoline-powered vehicles. As a result, electric vehicles are best for drivers who have a short commute, or no commute at all. An EV with a 75-mile range, for instance, would be no problem for drivers with a commute of 10 or 15 miles each way, Not only could such drivers get to work and back, but they could run some errands at the end of the day or head to lunch outside the office, all with no concern for running out of juice; page 4, note: Electric vehicles also work best if they're used as a second or third vehicle. Say you have a long commute, which means that you have to drive a gas powered car to the office, but on the weekends, your driving is primarily limited to short trips around town. The EV could be used for those trips, which would help cut down on your monthly gasoline bill. An electric vehicle is also a good choice tor drivers who don't take a lot of long trips. If your job requires you to drive long distances, an EV probably won't work, but if your road-tripping is limited to once or twice a month, you may and that it's more cost-effective to own an EV and rent a gas-powered car for longer journeys. When an EV Won't Work Unfortunately, there are several situations where an electric vehicle Won't work, no matter how much you want to help the environment or cut down 
EV just won't work, largely because the range is simply not long enough: and page 5, note: For many couples or families, an EV also won't work if it's the only family vehicle, While you may be able to fit in dropping off the kids and commuting to work using the EVs range, you might not account for other activities, such as school functions, faraway sporting events and so on, For some families, it's not until you have a 75-mile range that you realize just how often you drive 75 miles in a single day).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim et al. in view of Gearhart et al. in view of Is an Electric Vehicle Right For You?  with the aforementioned teachings from Is an Electric Vehicle Right for You? with the motivation of providing a way of determining whether or not its worth purchasing an electric vehicle based on how far you often drive (see Electric Vehicle Right for You? Pages 3-5), when deciding whether or not an electric vehicle is right for you based on driving habits like how far you drive is known (see Leibowitz et al. paragraphs 0042- 0043, 0016, and 0007).
	Leibowitz et al. in view of Kim in view of Gerhart et al. in view of Is an Electric Vehicle Right for You? does not expressly teach and (2) a common driving distance measure is mean distance travelled
	However, Pudar which is in the art of determining performance of an electric vehicle compared to an existing gasoline vehicle (see abstract) teaches (2) a common driving distance measure is mean distance travelled (see paragraph 0036, note: The total miles travelled by the vehicles can be calculated using the odometer readings obtained during the ignition on and ignition off uploads. In one example, the total miles travelled can be obtained by uploading an initial odometer reading during an ignition on upload and uploading a final  during an ignition off upload. Also monitored are the total number of days one or more vehicles are monitored, as well as the average miles a day a vehicle or vehicles travel(s), and/or the average miles per trip a vehicle or vehicles travel(s). The average miles a vehicle travels per day can be determined at the call center 20 by summing the number of miles travelled by one or more vehicles and divided by the number of vehicles. This value can be obtained by subtracting the lowest odometer reading of the day for a vehicle from the highest odometer reading of the day for any vehicle. The value can then be recorded for each vehicle for each day and averaged over any length of time desired. The total number of days can be noted at the call center 20 when beginning and ending a monitoring period of one or more vehicles or can be calculated using the dates of the first upload from a vehicle 12 and the last upload from the vehicle 12. And the average miles per trip can be calculated by summing the number of miles driven during the monitoring period and dividing it by the number of trips).
	  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim et al. in view of Gearhart et al. in view of Is an Electric Vehicle Right For You?  with the aforementioned teachings from Pudar with the motivation of calculating another common distance metric (see Pudar paragraph 0036), when deciding whether or not an electric vehicle is right for you based on driving habits like how far you drive is known (see Leibowitz et al. paragraphs 0042- 0043, 0016, and 0007).
	As per claim 15, Leibowitz teaches
	Wherein said at a least one processor is further programmed to: (see paragraphs 0023 and 0070.
	Paragraph 0023, note: The driving data collected by the mobile device application can be analyzed using analysis tools (for example, the processor of the mobile device, a processor 
	and transmit the one or more advertisements for the vehicle to the individual ( see paragraphs 0042-0043, 0016, and 0007.
	Paragraph 0042, note: In at least one particular embodiment of the invention, the mobile App can analyze the driver's existing driving habits and make specific recommendation of vehicles that would meet the driver's needs; paragraph 0043, note: If the user is interested in purchasing the purchasable vehicle, a prompt can be presented to the user that includes user-selectable additional information associated with purchasing the purchasable vehicle. For example, the prompt can include a list of current available purchasable vehicles with general specifications, as published by the automotive manufacturers. Additionally, the participating manufacturer can provide written, video and photo information on its [electric] vehicle and/or plug-in hybrid vehicle, including purchase options, loans and leasing. Participating manufacturers or dealers as used herein, include, but are not limited to, a manufacturer or dealer who has entered into an agreement with the proprietor of the systems and methods for recording driving patterns and suggesting purchasable vehicles; paragraph 0016, note: The 
	Leibowitz in view of Kim does not expressly teach (1) calculate a probability that the vehicle will exceed the usage range of the vehicle; and an electric vehicle is right for an
owner where the distance travelled does not exceed the first distance threshold, (2) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited and an electric vehicle is right for an owner where the probability does not exceed a second threshold, and (3) a common driving distance measure is mean distance travelled.
	However, Gearhart et al. teaches (1) calculate a probability that the vehicle will exceed the usage range of the vehicle; and an electric vehicle is right for an owner where the distance travelled does not exceed the first distance threshold(see paragraphs 0006-0007, 0024, and 0026.
Paragraph 0006, note: For a full electric vehicle, the cost of gasoline or other fuel carried on the vehicle is always zero-but the vehicle has a limited range based on its battery capacity. When there is a limited range, the consumer will want to know how often they would typically engage in a trip chain that would exceed the range. For a hybrid vehicle the range limitation is absent, but when the gasoline engine is used then the operating costs go up. In estimating the energy costs, it is necessary to estimate the frequency with which the gasoline engine would be used based on the driving distances and recharge opportunities considered over all the trip chains that the individual driver would be expected to make; paragraph 0007, note: The manufacturer or seller of an electric vehicle can calculate and compare the energy usage and cost for any particular vehicle according to how the vehicle may be used. Using data from actual driving patterns or statistics from large groups of drivers, comparisons can be made between the energy consumption to be expected with different vehicles. Data can be presented to potential customers showing the comparisons based on the actual or assumed driving patterns. Regulations require labeling of energy use corresponding to certain fixed driving patterns (also known as driving cycles). However, it is difficult for an individual consumer to determine how much of an energy benefit they would obtain based on their own driving patterns over the long term; paragraph 0024, note: Additional information and/or comparisons may be automatically calculated and displayed in the spreadsheet, such as a comparison between the selected plug-in hybrid and a non-electric vehicle of comparable body style. Thus, based on the user's driving characteristics, fuel consumption for a gasoline-powered vehicle is shown in cell 41. Fuel consumption by the PHEV and the relative fuel savings compared to the non-
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim view of Gearhart et al. in view of Is an Electric Vehicle Right for You? with the afore mentioned teachings from Gearhart et al. with the motivation of providing a common task of determining if an electric vehicle is right for you based on your driving patterns and the need for recharging (where recharging is not available as much and takes longer than traditional gas fill ups) (see Gerhart et al. paragraphs 0006-0007, 0024, and 0026), determining whether an electric vehicle is right for a driver based on their driving patterns including driving distance is known (see Leibowitz paragraphs 0042-0043, 0016, 0007, and 0096).
	Leibowitz et al. in view of Kim view of Gearhart et al. (2) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more and an electric vehicle is right for an owner where the probability does not exceed a second threshold, and (3) a common driving distance measure is mean distance travelled.
	However, Is an Electric Vehicle Right for You? teaches (2) compare driving patterns to thresholds to determine outcomes of whether an electric vehicle is right for the driver or more specifically the recited and an electric vehicle is right for an owner where the probability does not exceed a second threshold, (see pages 3-5.
	Page 3, note: Interested in cutting down your fuel costs? If so, it's only logical to consider some of today's best electric vehicles (EVs), but not everyone can fit an EV into their lifestyle. To help you decide it you can, we've explained some of the where an EV will work best and a few lifestyles that probably won't suit owning an electric vehicle. When an EV Works Best If you're considering an electric car, you probably already know many limitations of electric vehicles. For example, most electric vehicles take a long time to recharge, and many don't offer the same driving range as gasoline-powered vehicles. As a result, electric vehicles are best for drivers who have a short commute, or no commute at all. An EV with a 75-mile range, for instance, would be no problem for drivers with a commute of 10 or 15 miles each way, Not only could such drivers get to work and back, but they could run some errands at the end of the day or head to lunch outside the office, all with no concern for running out of juice; page 4, note: Electric vehicles also work best if they're used as a second or third vehicle. Say you have a long commute, which means that you have to drive a gas powered car to the office, but on the weekends, your driving is primarily limited to short trips around town. The EV could be used for those trips, which would help cut down on your monthly gasoline bill An electric vehicle is also a good choice tor drivers who don't take a lot of long trips. If your job requires you to drive long distances, an EV probably won't work, but if your road-tripping is limited to once or twice a month, you may and that it's more cost-effective to own an EV and rent a gas-powered car for longer journeys. When an EV Won't Work Unfortunately, there are several situations where an 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim in view of Gerhart et al. in view of Is an Electric Vehicle Right for You? with the aforementioned teachings from Is an Electric Vehicle Right for You? with the motivation of providing a way of determining whether or not it's worth purchasing an electric vehicle based on how far you often drive (see Electric Vehicle Right for You? Pages 3-5), when deciding whether or not an electric vehicle is right for you based on driving habits like how far you drive is known (see Leibowitz et al. paragraphs 0042- 0043, 0016, and 0007).
	Leibowitz et al. in view of Kim in view of Gerhart et al. in view of Is an Electric Vehicle Right for You? does not expressly teach and (3) a common driving distance measure is mean distance travelled. 
	However, Pudar teaches (3) a common driving distance measure is mean distance travelled(see paragraph 0036, note: The total miles travelled by the vehicles can be calculated using the odometer readings obtained during the ignition on and ignition off uploads. In one example, the total miles travelled can be obtained by uploading an initial odometer reading during an ignition on upload and uploading a final odometer reading 12. And the average miles per trip can be calculated by summing the number of miles driven during the monitoring period and dividing it by the number of trips).
	Before the effective filing date of the claimed invention it would have obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim in view of Gerhart et al. in view of Is an Electric Vehicle Right for You? with the aforementioned teachings from Pudar with the motivation of calculating another common distance metric (see Pudar paragraph 0036), when deciding whether or not an electric vehicle is right for you based on driving habits like how far you drive is known (see Leibowitz et al. paragraphs 0042- 0043, 0016, and 0007).
	As per claim 19, Leibowitz et al. teaches
	transmitting, by the at least one processor, the one or more advertisements for the vehicle to the individual based on the comparison (see paragraphs 0042-0043,
0016, and 0007.

	And limitations being performed by the at least one processor: (see paragraphs
0023 and 0070 and abstract.
	Paragraph 0023, note: The driving data collected by the mobile device application can be analyzed using analysis tools (for example, the processor of the mobile device, a processor communicatively coupled to the mobile device, one or more processors coupled to the mobile device application server, or any other processor or processing system communicatively coupled to the mobile device) developed for the mobile device application. The recommendations resulting from the analyzed driver data can be downloaded to, or generated in, the smartphone; and paragraph 0070, note: For example, in accordance with the present invention, an application program can be downloaded, or otherwise stored, to memory of the mobile device 103, 105 and executed to record driving patterns and suggest purchasable vehicles to the user, based on the recorded driving patterns. Such a mobile device application can include additional features that complement the electric vehicle and/ or plug-in hybrid vehicle selection process, including, but not limited to, providing: the locations of charging stations; the locations of fuel or power providers; round-trip and one-way driving range information; pollution and carbon footprint reduction data; and/or battery life indicators; and abstract, note: A system and method are provided for tracking actual driving data using an existing vehicle and providing statistical analyses on whether an electric vehicle or plug-in hybrid vehicle fits the daily driving needs of the user. A mobile device carried by the user in a vehicle is used to collect driving data using sensors of the mobile device. The driving data is compared with file data relating to the attributes of purchasable vehicles to determine purchasable vehicles suited to the driving practices of the individual user, as evidenced by the driving data recorded).
calculating common driving distances based on the plurality of daily driving distances; comparing, the common driving distances to the first distance threshold and (2) a common driving distance measure is mean distance travelled.
	However, Is an Electric Vehicle Right for You? Teaches (1) calculating common driving distances based on the plurality of daily driving distances; comparing, the common driving distances to the first distance threshold and (see pages 3-5.
	Page 3, note: Interested in cutting down your fuel costs? If so, it's only logical to consider some of today's best electric vehicles (EVs), but not everyone can fit an EV into their lifestyle. To help you decide it you can, we've explained some of the where an EV will work best and a few lifestyles that probably won't suit owning an electric vehicle. When an EV Works Best If you're considering an electric car, you probably already know many limitations of electric vehicles. For example, most electric vehicles take a Ion g time to recharge, and many don't offer the same driving range as gasoline-powered vehicles. As a result, electric vehicles are best for drivers who have a short commute, or no commute at all. An EV with a 75-mile range, for instance, would be no problem for drivers with a commute of 10 or 15 miles each way, Not only could such drivers get to work and back, but they could run some errands at the end of the day or head to lunch outside the office, all with no concern for running out of juice; page 4, note: Electric vehicles also work best if they're used as a second or third vehicle. Say you have a long commute, which means that you have to drive a gas powered car to the office, but on the weekends, your driving is primarily limited to short trips around town. The EV could be used for those trips, which would help cut down on your monthly gasoline bill. An electric vehicle is also a good choice for drivers who don't take a lot of long trips. If your job requires you to drive long distances, an EV probably won't work, but if your road-tripping is limited to once or twice a month, you may and that it's more cost-effective to own an EV and rent a gas-powered car for 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim in view of Gearhart et al. in view of Is an Electric Vehicle Right for You? with the aforementioned teachings from Is an Electric Vehicle Right for You? With the motivation of providing a way of determining whether or not it’s worth purchasing an electric vehicle based on how far you often drive (see Electric Vehicle Right for You? Pages 3-5), when deciding whether or not an electric vehicle is right for you based on driving habits like how far you drive is known (see Leibowitz et al. paragraphs 0042- 0043, 0016, and 0007).
	Leibowitz et al. in view of Kim in view of Gearhart et al. in view of Is an Electric Vehicle Right for You? does not expressly teach  (2) a common driving distance measure is mean distance travelled.
	However, Pudar teaches (2) a common driving distance measure is mean distance travelled (see paragraph 0036, note: The total miles travelled by the vehicles can be calculated using the odometer readings obtained during the ignition on and ignition off uploads. In one example, the total miles travelled can be obtained by uploading an initial odometer reading  during an ignition off upload. Also monitored are the total number of days one or more vehicles are monitored, as well as the average miles a day a vehicle or vehicles travel(s), and/or the average miles per trip a vehicle or vehicles travel(s). The average miles a vehicle travels per day can be determined at the call center 20 by summing the number of miles travelled by one or more vehicles and divided by the number of vehicles. This value can be obtained by subtracting the lowest odometer reading of the day for a vehicle from the highest odometer reading of the day for any vehicle. The value can then be recorded for each vehicle for each day and averaged over any length of time desired. The total number of days can be noted at the call center 20 when beginning and ending a monitoring period of one or more vehicles or can be calculated using the dates of the first upload from a vehicle 12 and the last upload from the vehicle 12. And the average miles per trip can be calculated by summing the number of miles driven during the monitoring period and dividing it by the number of trips).
	Before the effective filing date of the claimed invention it would have obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim in view of Gearhart et al. in view of Is an Electric Vehicle Right for You? with the aforementioned teachings from Pudar with the motivation of calculating another common distance metric (see Pudar paragraph 0036), when deciding whether or not an electric vehicle is right for you based on driving habits like how far you drive is known (see Leibowitz et al. paragraphs 0042- 0043, 0016, and 0007).

18.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz et al. (United States Patent Application Publication Number: US 2014/0129080) further in view of Kim et al. (United States Patent Application Publication Number: US 2013/0344905) further in view of Gearhart et al. (United States Patent Application Publication Number: US .

	As per claim 21, Leibowitz et al. in view of Kim does not expressly teach (1) wherein the usable range of the vehicle is based on a maximum range of the vehicle on a single charge and (2) reducing range of vehicle based on safety margin or more specifically as recited in the claims reduced by a safety margin.
	However, Gearhart et al. teaches (1) wherein the usable range of the vehicle is based on a maximum range of the vehicle on a single charge (see paragraphs 0006-0007, 0024, and 0026.
	Paragraph 0006, note: For a full electric vehicle, the cost of gasoline or other fuel carried on the vehicle is always zero-but the vehicle has a limited range based on its battery capacity. When there is a limited range, the consumer will want to know how often they would typically engage in a trip chain that would exceed the range. For a hybrid vehicle the range limitation is absent, but when the gasoline engine is used then the operating costs go up. In estimating the energy costs, it is necessary to estimate the frequency with which the gasoline engine would be used based on the driving distances and recharge opportunities considered over all the trip chains that the individual driver would be expected to make; paragraph 0007, note: The manufacturer or seller of an electric vehicle can calculate and compare the energy usage and cost for any particular vehicle according to how the vehicle may be used. Using data from actual driving patterns or statistics from large groups of drivers, comparisons can be made between the energy consumption to be expected with different vehicles. Data can be presented  
paragraphs 0042-0043, 0016, 0007, and 0096).
	Leibowitz et al. in view of Kim in view of Gearhart et al. in view of Is an Electric Vehicle Right for You? does not expressly teach (2) reducing range of vehicle based on safety margin or more specifically as recited in the claims reduced by a safety margin.
	However, Hershkovitz which is in the art of operating electric vehicles (see abstract and title) teaches (2) reducing range of vehicle based on safety margin or more specifically as recited in the claims reduced by a safety margin (see paragraphs 0165 and 0179.
	Paragraph 0165, note: The energy-aware navigation module 332 then determines (514) the theoretical maximum range of the electric vehicle. In some embodiments, the energy-aware navigation module 332 determines the theoretical maximum range of the electric vehicle based at least in part on the battery status data ( e.g., charge levels, etc.) received from the BMS module 320, the battery history ( e.g., the number of charge/ discharge cycles of the battery packs, the age of the battery packs, etc.), position data received from the positioning module 322, the profile 352, properties of the electric motors ( e.g., power consumption, etc.), the road conditions (e.g., types of terrain on which the roads are situated, weather, traffic, speed limits, etc.), a specified speed of the electric vehicle (e.g., speeds no greater than the speed limit of respective roads, an average speed, etc.), 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim in view of Gearhart et al. in view of Is an Electric Vehicle Right for You? with the aforementioned teachings from Hershkovitz with the motivation of providing a way for a user to account for unpredictable situations that may arise during the operation of the electric vehicle ( e.g., traffic jams, failure of battery packs, etc.)(see Hershkovitz paragraphs 0165 and 0179),  like how far you drive is known (see Leibowitz et al. paragraphs 0042-0043, 0016, and 0007).

19.	Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz et al. (United States Patent Application Publication Number: US 2014/0129080) further in view of Kim et al. (United States Patent Application Publication Number: US 2013/0344905) further in view of Gearhart et al. (United States Patent Application Publication Number: US 2013/0073267) further in view of Auto Trader Is an Electric Vehicle Right for You? May 2014 further in view of Hershkovitz et al. (United States Patent Application Publication Number: US 2010/0094496) further in view of Kempton et al. (United States Patent Application Publication Number: US 2007/0282495).
	As per claim 22, Leibowitz et al. in view of Kim et al. in view Gearhart et al. in view of Is an Electric Vehicle Right for You?(1) wherein the usable range of the vehicle is further reduced by various constraints and (2) one constraint being by a user buffer of charge.

	However, Hershkovitz teaches (1) wherein the usable range of the vehicle is further reduced by various constraints (see paragraphs 0165 and 0179.
	Paragraph 0165, note: The energy-aware navigation module 332 then determines (514) the theoretical maximum range of the electric vehicle. In some embodiments, the energy-aware navigation module 332 determines the theoretical maximum range of the electric vehicle based at least in part on the battery status data ( e.g., charge levels, etc.) received from the BMS module 320, the battery history ( e.g., the number of charge/ discharge cycles of the battery packs, the age of the battery packs, etc.), position data received from the positioning module 322, the profile 352, properties of the electric motors ( e.g., power consumption,  (e.g., types of terrain on which the roads are situated, weather, traffic, speed limits, etc.), a specified speed of the electric vehicle (e.g., speeds no greater than the speed limit of respective roads, an average speed, etc.), the time of day, the day of the week, or a subset thereof. In some embodiments, the theoretical maximum range of the electric vehicle includes a margin of safety ( e.g., a 10% margin). This margin of safety is used to account for unpredictable situations that may arise during the operation of the electric vehicle ( e.g., traffic jams, failure of battery packs, etc.). In some embodiments, the margin of safety is determined dynamically based on the charge levels of the battery packs and the distance to the closest battery service station; and paragraph 0179, note: The energy-aware navigation module 332 then determines (610) the theoretical maximum range of the electric vehicle after the battery packs are serviced. As described above, the energy-aware navigation module 332 may determine the theoretical maximum range of the electric vehicle based at least in part on the battery status after exchanging or recharging the battery packs, the battery history, position data received from the positioning module 322, the profile 352, properties of the electric motors, the road conditions, a specified speed of the electric vehicle, the time of day, the day of the week, or a subset thereof. Again, the theoretical maximum range of the electric vehicle may include a margin of safety (e.g., a 200/o margin). This margin of safety is used to account for unpredictable situations that may arise during the operation of the electric vehicle (e.g., traffic jams, failure of battery packs, etc.). The battery service may include a battery charging service at a charging station and/or a battery exchange service at a battery exchange station).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim et al. in view Gearhart et al. in view of Is an Electric Vehicle Right for You? in view of Hershkovitz with the aforementioned teachings from Hershkovitz with the motivation of providing a way 
	Leibowitz et al. in view of Kim et al. in view Gearhart et al. in view of Is an Electric Vehicle Right for You? in view of Hershkovitz does not expressly teach (2) one constraint being by a user buffer of charge.
	However, Kempton which is in the art of electric vehicles (see abstract) teaches (2) one constraint being by a user buffer of charge (see paragraph 0047, note: In a specific application of Eq. (3), dd would depend on the driving pattern, the vehicle type (e.g., battery EDY s may be recharged at work), and the driver's strategies for being prepared to sell power. The value of dd we use in examples here derives from an assumed average daily vehicle miles traveled per US driver of32 miles. We assume here that half the average daily vehicle miles would have been depleted when the vehicle is parked and power is requested (i.e. dd=16 miles). The d,b refers to the "range buffer," the minimum remaining range required by the driver. It is not an engineering measure of the vehicle but is specified by the driver or fleet operator who will determine drb based on, for example, the return commute or the distance reserved for an unanticipated trip to a convenience store or hospital. We use 20 miles for drb for battery and fuel cell vehicles; plug-in hybrids running V2G from their batteries can drain the battery and use fuel if driving is needed before recharge, so we assume d,b=0 for plug-in hybrids).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim et al. in view Gearhart et al. in view of Is an Electric Vehicle Right for You? in view of Hershkovitz 
As per claim 24, Leibowitz et al. teaches 
	wherein said at least one processor is further programmed to (see paragraphs 0023 and 0070 and abstract.
	Paragraph 0023, note: The driving data collected by the mobile device application can be analyzed using analysis tools (for example, the processor of the mobile device, a
processor communicatively coupled to the mobile device, one or more processors coupled to the mobile device application server, or any other processor or processing system communicatively coupled to the mobile device) developed for the mobile device application. The recommendations resulting from the analyzed driver data can be downloaded to, or generated in, the smartphone; and paragraph 0070, note: For example, in accordance with the present invention, an application program can be downloaded, or otherwise stored, to memory of the mobile device 103, 105 and executed to record driving patterns and suggest purchasable vehicles to the user, based on the recorded driving patterns. Such a mobile device application can include additional features that complement the electric vehicle and/ or plug-in hybrid vehicle selection process, including, but not limited to, providing: the locations of charging stations; the locations of fuel or power providers; round-trip and one-way driving range information; pollution and carbon footprint reduction data; and/or battery life indicators; and abstract, note: A system and method are provided for tracking actual 
	Leibowitz et al. in view of Kim does not expressly teach ( 1) calculate the usable range of the vehicle based on a maximum range of the vehicle on a single charge, (2) reducing range of vehicle based on safety margin ore more specifically as recited in the claims reduced by a safety margin and (3) one constraint being by a user buffer of charge
	However, Gearhart et al. teaches (1) calculate the usable range of the vehicle based on a maximum range of the vehicle on a single charge  (see paragraphs 0006-0007, 0024, and 0026.
	Paragraph 0006, note: For a full electric vehicle, the cost of gasoline or other fuel carried on the vehicle is always zero-but the vehicle has a limited range based on its battery capacity. When there is a limited range, the consumer will want to know how often they would typically engage in a trip chain that would exceed the range. For a hybrid vehicle the range limitation is absent, but when the gasoline engine is used then the operating costs go up. In estimating the energy costs, it is necessary to estimate the frequency with which the gasoline engine would be used based on the driving distances and recharge opportunities considered over all the trip chains that the individual driver would be expected to make; paragraph 0007, note: The manufacturer or seller of an electric vehicle can calculate and compare the energy usage and cost for any particular vehicle according to how the vehicle may be used. Using data from actual driving  
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim in view of Gearhart et al. in view of Is an Electric Vehicle Right for You? with the afore mentioned teachings from Gearhart et al. with the motivation of providing a common task of determining if an electric vehicle is right for you based on your driving patterns and the need for recharging (where recharging is not available as much and takes longer than traditional gas fill ups) (see Gerhart et al. paragraphs 0006-0007, 0024, and 0026), determining whether an electric vehicle is right for a driver based on their driving patterns including driving distance is known (see Leibowitz paragraphs 0042-0043, 0016, 0007, and 0096).
	Leibowitz et al. in view of Kim in view of Gearhart et al. in view of Is an Electric Vehicle Right for You? does not expressly teach (2) reducing range of vehicle based on safety margin ore more specifically as recited in the claims reduced by a safety margin and (3) one constraint being by a user buffer of charge
	However, Hershkovitz teaches (2) reducing range of vehicle based on safety margin or more specifically as recited in the claims reduced by a safety margin (see paragraphs 0165 and 0179.
	Paragraph 0165, note: The energy-aware navigation module 332 then determines (514) the theoretical maximum range of the electric vehicle. In some embodiments, the energy-aware navigation module 332 determines the theoretical maximum range of the electric vehicle based at least in part on the battery status data ( e.g., charge levels, etc.) received from the BMS module 320, the battery history ( e.g., the number of charge/ discharge cycles of the battery packs, the age of the battery packs, etc.), position data received from the positioning module 322, the profile 352, properties of the electric motors ( 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim in view of Gearhart et al. in view of Is an Electric Vehicle Right for You? with the aforementioned 
	Leibowitz et al. in view of Kim in view of Gearhart et al. in view of Is an Electric Vehicle Right for You? in view of Hershkovitz does not expressly teach (2) one constraint being by a user buffer of charge.
	However, Kempton teaches (2) one constraint being by a user buffer of charge (see paragraph 0047, note: In a specific application of Eq. (3), dd would depend on the driving pattern, the vehicle type (e.g., battery EDY s may be recharged at work), and the driver's strategies for being prepared to sell power. The value of dd we use in examples here derives from an assumed average daily vehicle miles traveled per US driver of32 miles. We assume here that half the average daily vehicle miles would have been depleted when the vehicle is parked and power is requested (i.e. dd=16 miles). The d,b refers to the "range buffer," the minimum remaining range required by the driver. It is not an engineering measure of the vehicle but is specified by the driver or fleet operator who will determine drb based on, for example, the return commute or the distance reserved for an unanticipated trip to a convenience store or hospital. We use 20 miles for drb for battery and fuel cell vehicles; plug-in hybrids running V2G from their batteries can drain the battery and use fuel if driving is needed before recharge, so we assume d,b=0 for plug-in hybrids).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Leibowitz et al. in view of Kim in view of Gearhart et al. in view of Is an Electric Vehicle Right for You? in view of Hershkovitz with the aforementioned teachings from Kempton with the motivation of providing a way to leave .
Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a.	Tarnowsky et al. (United States Patent Number: US 8,346,420) teaches determining projected vehicle energy consumption in a second vehicle based on driving history of a user in a first vehicle (see abstract) 
	b.	Fitzgerald et al. (United States Patent Application Publication Number: US 2015/0093722) platform for comparing energy usage of different vehicles (see abstract) 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621